Exhibit 10.1

Published CUSIP Number: 14754FAE5

 

 

$330,000,000

CREDIT AGREEMENT

among

CASH AMERICA INTERNATIONAL, INC.,

as Borrower,

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

KEYBANK, NATIONAL ASSOCIATION,

as Documentation Agent

Dated as of March 30, 2011

WELLS FARGO SECURITIES, LLC,

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Lead Bookrunners

LOGO [g170231g31n54.jpg]

 

 

 

Prepared by:

  LOGO [g170231g18c93.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Other Definitional Provisions

     32   

Section 1.3

 

Accounting Terms

     32   

Section 1.4

 

Time References

     33   

Section 1.5

 

Execution of Documents

     33   

Section 1.6

 

Exchange Rates; Currency Equivalents

     33   

Section 1.7

 

Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts

     34   

ARTICLE II THE LOANS; AMOUNT AND TERMS

     35   

Section 2.1

 

Revolving Loans

     35   

Section 2.1(A)

 

U.S. Revolving Loans

     35   

Section 2.1(B)

 

Multicurrency Revolving Loans

     37   

Section 2.2

 

Term Loan

     40   

Section 2.3

 

Reserved

     41   

Section 2.4

 

Swingline Loan Subfacility

     41   

Section 2.5

 

Fees

     43   

Section 2.6

 

Commitment Terminations or Reductions

     44   

Section 2.7

 

Prepayments

     45   

Section 2.8

 

Default Rate and Payment Dates

     47   

Section 2.9

 

Conversion Options

     48   

Section 2.10

 

Computation of Interest and Fees; Usury

     48   

Section 2.11

 

Pro Rata Treatment and Payments

     50   

Section 2.12

 

Non-Receipt of Funds by the Administrative Agent

     52   

Section 2.13

 

Inability to Determine Interest Rate

     53   

Section 2.14

 

Yield Protection

     53   

Section 2.15

 

Compensation for Losses; Eurocurrency Liabilities

     55   

Section 2.16

 

Taxes

     56   

Section 2.17

 

Reserved

     60   

Section 2.18

 

Illegality

     60   

Section 2.19

 

Replacement of Lenders

     61   

Section 2.20

 

Reserved

     62   

Section 2.21

 

Defaulting Lenders

     62   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     64   

Section 3.1

 

Existence, Qualification and Power; Compliance with Laws

     64   

Section 3.2

 

Authorization; No Contravention

     64   

Section 3.3

 

Governmental Authorization

     65   

Section 3.4

 

Binding Effect

     65   

Section 3.5

 

Financial Statements; No Material Adverse Effect

     65   

Section 3.6

 

Litigation

     65   

Section 3.7

 

No Default

     66   

Section 3.8

 

Ownership of Property; Liens

     66   

 

i



--------------------------------------------------------------------------------

Section 3.9

 

Environmental Compliance

     66   

Section 3.10

 

Insurance

     66   

Section 3.11

 

Taxes

     66   

Section 3.12

 

ERISA Compliance

     67   

Section 3.13

 

Subsidiaries

     67   

Section 3.14

 

Margin Regulations; Investment Company Act

     67   

Section 3.15

 

No Financing of Corporate Takeovers

     68   

Section 3.16

 

Insider

     68   

Section 3.17

 

Disclosure

     68   

Section 3.18

 

Intellectual Property; Licenses, Etc.

     68   

Section 3.19

 

Businesses

     69   

Section 3.20

 

Common Enterprise

     69   

Section 3.21

 

Solvent

     69   

Section 3.22

 

Compliance with FCPA

     69   

Section 3.23

 

Anti-Terrorism Laws

     69   

Section 3.24

 

Compliance with OFAC Rules and Regulations

     70   

ARTICLE IV CONDITIONS PRECEDENT

     70   

Section 4.1

 

Conditions to Closing Date

     70   

Section 4.2

 

Conditions to All Extensions of Credit

     73   

ARTICLE V AFFIRMATIVE COVENANTS

     74   

Section 5.1

 

Financial Statements

     74   

Section 5.2

 

Certificates; Other Information

     75   

Section 5.3

 

Notices

     77   

Section 5.4

 

Payment of Obligations

     77   

Section 5.5

 

Preservation of Existence, Etc.

     77   

Section 5.6

 

Maintenance of Properties

     78   

Section 5.7

 

Maintenance of Insurance

     78   

Section 5.8

 

Compliance with Laws

     78   

Section 5.9

 

Books and Records

     78   

Section 5.10

 

Inspection Rights

     79   

Section 5.11

 

Compliance with ERISA

     79   

Section 5.12

 

Use of Proceeds

     79   

Section 5.13

 

Further Assurances

     79   

Section 5.14

 

Notice of Formation of Subsidiary

     80   

Section 5.15

 

New Domestic Subsidiaries

     80   

Section 5.16

 

Opinions Regarding Obligations of Guarantors

     80   

Section 5.17

 

Post Closing Covenant

     81   

ARTICLE VI NEGATIVE COVENANTS

     81   

Section 6.1

 

Liens

     81   

Section 6.2

 

Indebtedness

     81   

Section 6.3

 

Investments

     84   

Section 6.4

 

Fundamental Changes

     86   

Section 6.5

 

Dispositions

     86   

Section 6.6

 

Restricted Payments

     87   

Section 6.7

 

ERISA

     88   

 

ii



--------------------------------------------------------------------------------

Section 6.8

 

Change in Nature of Business

     88   

Section 6.9

 

Transactions with Affiliates

     88   

Section 6.10

 

Burdensome Agreements

     88   

Section 6.11

 

Use of Proceeds

     88   

Section 6.12

 

Amendment of Organization Documents and Fiscal Year

     89   

Section 6.13

 

Amendment of Subordinated Debt

     89   

Section 6.14

 

Amendment of Additional Unsecured Senior Debt

     89   

Section 6.15

 

Alteration of Material Agreements

     89   

Section 6.16

 

Strict Compliance

     90   

Section 6.17

 

Guaranties

     90   

Section 6.18

 

Financial Covenants

     90   

ARTICLE VII EVENTS OF DEFAULT

     91   

Section 7.1

 

Events of Default

     91   

Section 7.2

 

Acceleration; Remedies

     93   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     94   

Section 8.1

 

Appointment and Authority

     94   

Section 8.2

 

Nature of Duties

     94   

Section 8.3

 

Exculpatory Provisions

     94   

Section 8.4

 

Reliance by Administrative Agent

     95   

Section 8.5

 

Notice of Default

     96   

Section 8.6

 

Non-Reliance on Administrative Agent and Other Lenders

     96   

Section 8.7

 

Indemnification

     96   

Section 8.8

 

Administrative Agent in Its Individual Capacity

     97   

Section 8.9

 

Successor Administrative Agent

     97   

Section 8.10

 

Guaranty Matters

     98   

Section 8.11

 

Bank Products

     98   

ARTICLE IX MISCELLANEOUS

     99   

Section 9.1

 

Amendments, Waivers and Consents

     99   

Section 9.2

 

Notices

     101   

Section 9.3

 

No Waiver; Cumulative Remedies

     103   

Section 9.4

 

Survival of Representations and Warranties

     104   

Section 9.5

 

Payment of Expenses and Taxes; Indemnity

     104   

Section 9.6

 

Successors and Assigns; Participations

     106   

Section 9.7

 

Right of Set-off; Sharing of Payments

     110   

Section 9.8

 

Table of Contents and Section Headings

     111   

Section 9.9

 

Counterparts; Effectiveness; Electronic Execution

     112   

Section 9.10

 

Severability

     112   

Section 9.11

 

Integration

     112   

Section 9.12

 

Governing Law

     112   

Section 9.13

 

Consent to Jurisdiction; Service of Process and Venue

     113   

Section 9.14

 

Confidentiality

     114   

Section 9.15

 

Acknowledgments

     114   

Section 9.16

 

Waivers of Jury Trial; Waiver of Consequential Damages

     115   

Section 9.17

 

Patriot Act Notice

     115   

Section 9.18

 

Resolution of Drafting Ambiguities

     115   

 

iii



--------------------------------------------------------------------------------

Section 9.19

  

Subordination of Intercompany Debt

     115   

Section 9.20

  

Continuing Agreement

     116   

Section 9.21

  

Reserved

     116   

Section 9.22

  

Press Releases and Related Matters

     116   

Section 9.23

  

Appointment of Borrower

     116   

Section 9.24

  

No Advisory or Fiduciary Responsibility

     117   

Section 9.25

  

Responsible Officers and Authorized Officers

     117   

Section 9.26

  

Entire Agreement

     118   

ARTICLE X GUARANTY

     118   

Section 10.1

  

The Guaranty

     118   

Section 10.2

  

Bankruptcy

     119   

Section 10.3

  

Nature of Liability

     119   

Section 10.4

  

Independent Obligation

     119   

Section 10.5

  

Authorization

     119   

Section 10.6

  

Reliance

     120   

Section 10.7

  

Waiver

     120   

Section 10.8

  

Limitation on Enforcement

     121   

Section 10.9

  

Confirmation of Payment

     121   

 

iv



--------------------------------------------------------------------------------

Schedules   

Schedule 1.1

   Subsidiaries Groups

Schedule 2.1(a)

   Commitments

Schedule 6.1

   Existing Liens

Schedule 6.2(k)

   Existing Indebtedness Exhibits   

Exhibit 1.1(a)

   Form of Account Designation Notice

Exhibit 1.1(b)

   Form of Assignment and Assumption

Exhibit 1.1(c)

   Form of Joinder Agreement

Exhibit 1.1(d)

   Form of Notice of Borrowing

Exhibit 1.1(e)

   Form of Notice of Conversion/Extension

Exhibit 1.1(f)

   Form of Bank Product Provider Notice

Exhibit 2.1(a)

   Form of Funding Indemnity Letter

Exhibit 2.1(e)

   Form of Revolving Loan Note

Exhibit 2.2(d)

   Form of Term Loan Note

Exhibit 2.4(d)

   Form of Swingline Loan Note

Exhibit 4.1(b)

   Form of Officer’s Certificate

Exhibit 4.1(g)

   Form of Solvency Certificate

Exhibit 4.1(p)

   Form of Financial Condition Certificate

Exhibit 5.2(a)

   Form of Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of March 30, 2011, is by and among CASH AMERICA
INTERNATIONAL, INC., a Texas corporation (the “Borrower”), the Guarantors (as
hereinafter defined), the Lenders (as hereinafter defined) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate amount of up to $330,000,000, as more particularly described
herein; and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

“Acquisition” shall mean the acquisition by any Person of (a) a majority of the
Capital Stock of another Person, (b) all or substantially all of the assets of
another Person or (c) all or substantially all of a line of business of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.

“Acquisition Consideration” shall mean the consideration given by any Credit
Party or any of its Subsidiaries for an Acquisition, including but not limited
to the sum of (without duplication) (a) the fair market value of any cash,
Property (including Redeemable Stock) or services given, plus (b) consideration
paid with proceeds of Indebtedness permitted pursuant to this Agreement, plus
(c) the amount of any Indebtedness assumed, incurred or guaranteed (to the
extent not otherwise included) in connection with such Acquisition by any Credit
Party or any of its Subsidiaries.



--------------------------------------------------------------------------------

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
executing a Joinder Agreement in accordance with Section 5.15.

“Additional Secured Senior Debt” shall mean any Indebtedness of the Credit
Parties (other than Subordinated Debt) incurred or issued after the Closing Date
(or, in the case of Assumed Indebtedness, incurred or issued prior to or after
the Closing Date and assumed by a Credit Party after the Closing Date),
including purchase money Indebtedness, Capital Leases, Assumed Indebtedness, and
other Indebtedness, which is secured by a Lien.

“Additional Unsecured Senior Debt” shall mean any Indebtedness of the Credit
Parties (other than Subordinated Debt) incurred or issued after the Closing Date
(or, in the case of Assumed Indebtedness, incurred or issued prior to or after
the Closing Date and assumed by a Credit Party after the Closing Date),
including Assumed Indebtedness and other Indebtedness which (a) is not secured,
directly or indirectly, or in whole or in part, by a Lien, and (b) does not
contain any More Restrictive Covenants.

“Adjusted EBITDA” shall mean, with respect to any period, EBITDA for such period
adjusted to (a) exclude any non-cash gain or loss recognized on the income
statement from derivative and currency value fluctuations during such period,
and (b) upon the acquisition of any assets or Persons permitted by Section 6.3
hereof which generate EBITDA (whether positive or negative) or the disposition
of any assets or Persons permitted by Section 6.5 hereof which prior to such
disposition generated EBITDA (whether positive or negative), include the actual
trailing 12 month EBITDA of the acquired assets or Person, or exclude the actual
trailing 12 month EBITDA of the disposed assets or Person, as the case may be,
with adjustments as provided in Article 11, Regulation S-X of the Securities Act
of 1933 during such period.

“Adjusted Funded Debt” shall mean, as of any date of determination, the sum of
(a) Funded Debt as of such date, minus (b) unrestricted Cash on Hand as of such
date.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wells Fargo at its principal office in San Francisco,
California as its prime rate. Each change in the Prime Rate shall be effective
as of the opening of business on the day such change in the Prime Rate occurs.
The parties hereto acknowledge that the rate announced publicly by Wells Fargo
as its Prime Rate is an index or base rate and shall not necessarily be its
lowest or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have reasonably determined (which determination
shall be conclusive in the absence of manifest error) (A) that it is unable to
ascertain the Federal Funds Effective Rate, for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflects an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Alternate Base Rate, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or LIBOR
for an Interest Period of one (1) month. Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 2.13 shall
be in effect in determining LIBOR pursuant to clause (c) hereof, the Alternate
Base Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Leverage Ratio), it
being understood that the Applicable Margin for (a) Revolving Loans that are
Alternate Base Rate Loans shall be the percentage set forth under the column
“Revolving Loans” and “Base Rate Margin”, (b) Revolving Loans that are LIBOR
Rate Loans or Offshore Rate Loans shall be the percentage set forth under the
column “Revolving Loans” and “LIBOR Margin”, (c) that portion of the Term Loan
comprised of Alternate Base Rate Loans shall be the percentage set forth under
the column “Term Loan” and “Base Rate Margin”, (d) that portion of the Term Loan
comprised of LIBOR Rate Loans shall be the percentage set forth under the column
“Term Loan” and “LIBOR Margin”, and (e) the Commitment Fee shall be the
percentage set forth under the column “Commitment Fee”:

 

3



--------------------------------------------------------------------------------

Applicable Margin

 

Level

  

Leverage Ratio

   LIBOR Margin     Base Rate Margin     Commitment Fee         Revolving
Loans     Term Loan     Revolving
Loans     Term Loan    

I

  

Less than 1.00 to 1.00

     2.000 %      3.500 %      0.500 %      2.000 %      0.250 % 

II

  

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1

     2.500 %      3.500 %      1.000 %      2.000 %      0.375 % 

III

  

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

     2.750 %      3.500 %      1.250 %      2.000 %      0.375 % 

IV

  

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

     3.000 %      3.500 %      1.500 %      2.000 %      0.500 % 

V

  

Greater than or equal to 2.50 to 1.00

     3.250 %      3.500 %      1.750 %      2.000 %      0.500 % 

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Borrower the quarterly financial information (in the
case of the first three fiscal quarters of the Borrower’s fiscal year), the
annual financial information (in the case of the fourth fiscal quarter of the
Borrower’s fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such
Applicable Margin shall be effective from such Interest Determination Date until
the next such Interest Determination Date. After the Closing Date, if the Credit
Parties shall fail to provide the financial information or certifications in
accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the
Applicable Margin shall, on the date five (5) Business Days after the date by
which the Credit Parties were so required to provide such financial information
or certifications to the Administrative Agent and the Lenders, be based on Level
V until such time as such information or certifications or corrected information
or corrected certificates are provided, whereupon the Level shall be determined
by the then current Leverage Ratio. Notwithstanding the foregoing, the initial
Applicable Margins shall be set forth in Level III until the financial
information and certificates required to be delivered pursuant to Section 5.1
and 5.2 for the first fiscal quarter end following the Closing Date have been
delivered to the Administrative Agent, for distribution to the Lenders. In the
event that any financial statement or certification delivered pursuant to
Sections 5.1 or 5.2 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, the Borrower shall immediately
(a) deliver to the Administrative Agent a corrected Compliance Certificate for
such Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected Compliance Certificate, and (c) immediately pay
to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and other fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Sections 2.8 and 7.1.

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” shall mean, with respect to any U.S. Revolving Lender,
the percentage of the total U.S. Revolving Commitments represented by such U.S.
Revolving Lender’s U.S. Revolving Commitment. If the U.S. Revolving Commitments
have terminated or expired, the Applicable Percentage shall be determined based
on the U.S. Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Time” means, with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be reasonably determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall mean, collectively, WFS and J.P. Morgan Securities LLC.

“Assets” shall mean, as of any date of determination, the assets which would be
reflected on a balance sheet of the Borrower and its Subsidiaries on a
Consolidated basis prepared as of such date in accordance with GAAP.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

“Assumed Indebtedness” shall mean Indebtedness assumed by the Credit Parties
and/or their Subsidiaries, or owed by an acquired Subsidiary, in connection with
the Acquisitions permitted pursuant to Section 6.3(f).

“Attributable Indebtedness” shall mean, on any date of determination, (a) in
respect of any Capital Lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation of
any Person, the capitalized amount of the remaining lease payments under the
relevant lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease.

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010
and the related consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year of the Borrower.

 

5



--------------------------------------------------------------------------------

“Australian Dollar” shall mean the lawful currency of Australia.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider:
(a) Cash Management Services; (b) products under any Hedging Agreement; and
(c) commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Obligations” for
purposes of a distribution under Section 2.11(b), the applicable Bank Product
Provider must have previously provided a Bank Product Provider Notice to the
Administrative Agent which shall provide the following information: (i) the
existence of such Bank Product and (ii) the maximum dollar amount (if reasonably
capable of being determined) of obligations arising thereunder (the “Bank
Product Amount”). The Bank Product Amount may be changed from time to time upon
written notice to the Administrative Agent by the Bank Product Provider. Any
Bank Product established from and after the time that the Lenders have received
written notice from the Company or the Administrative Agent that an Event of
Default exists, until such Event of Default has been waived in accordance with
Section 9.1, shall not be included as “Obligations” for purposes of a
distribution under Section 2.11(b).

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Closing Date
and the Bank Product was entered into on or prior to the Closing Date (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(f).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(f).

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

6



--------------------------------------------------------------------------------

“Brady Act” shall mean the Brady Handgun Violence Prevention Act § 102(s)(1), 18
U.S.C.A. § 922(s)(1).

“British Pounds Sterling” shall mean the lawful currency of the United Kingdom.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina, New York, New York or San
Francisco, California are authorized or required by law to close; provided,
however, that (a) when used in connection with a rate determination, borrowing
or payment in respect of a LIBOR Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
Dollar deposits in the London interbank market and (b) with respect to any
Foreign Currency Loan, the term “Business Day” shall also exclude any day on
which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of the applicable Foreign Currency.

“Canadian Dollar” shall mean the lawful currency of Canada.

“Capital Lease” shall mean, as of any date of determination, any lease of
Property, real or personal, which would be capitalized on a balance sheet of the
lessee prepared as of such date, in accordance with GAAP, together with any
other lease by such lessee which is in substance a financing lease, including
without limitation, any lease under which (a) such lessee has or will have an
option to purchase the Property subject thereto at a nominal amount or an amount
less than a reasonable estimate of the fair market value of such Property as of
the date such lease is entered into or (b) the term of the lease approximates or
exceeds the expected useful life of the Property leased thereunder.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean, as to any Person, the equity interests in such
Person, including, without limitation, the shares of each class of capital stock
in any Person that is a corporation, each class of partnership interest in any
Person that is a partnership, and each class of membership interest in any
Person that is a limited liability company, and any right to subscribe for or
otherwise acquire any such equity interests.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

“Cash on Hand” shall mean, as of any date of determination, the amount equal to
the amount of cash and cash equivalents, determined in accordance with GAAP, as
it appears on the consolidated balance sheet of the Borrower and the
Consolidated Subsidiaries, in each case as of such date of determination.

 

7



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or (c) the making or issuance of any request, rule, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Change of Control” shall mean with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such Person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, directly or indirectly, of 50% or more of the equity securities of such
Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis.

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean the U.S. Revolving Commitments, the Multicurrency
Revolving Commitments, the Term Loan Commitments and the Swingline Commitment,
individually or collectively, as appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

“Commitment Percentage” shall mean the U.S. Revolving Commitment Percentage, the
Multicurrency Commitment Percentage and/or the Term Loan Commitment Percentage,
as appropriate.

“Commitment Period” shall mean with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date.

“Committed Funded Exposure” shall mean, as to any Lender at any time (and
without duplication), the aggregate principal amount at such time of its
outstanding Loans and Participation Interests at such time.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes the Borrower
and which is treated as a single employer under Section 414(b) or 414(c) of the
Code or, solely for purposes of Section 430 of the Code to the extent required
by such Section, Section 414(m) or 414(o) of the Code.

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit 5.2(a).

 

8



--------------------------------------------------------------------------------

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated Subsidiaries” shall mean, all Subsidiaries of the Borrower which
are included in the Consolidated financial statements of the Borrower.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Consolidated Subsidiaries, as determined in
accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement and all other material agreements, documents, certificates and
instruments required to be delivered to the Administrative Agent or any Lender
by any Credit Party in connection therewith (other than any agreement, document,
certificate or instrument related to a Bank Product).

“Credit Party” shall mean any of the Borrower or the Guarantors.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the U.S. or other applicable jurisdictions from time to
time in effect.

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, has been
satisfied.

“Default Rate” shall mean (a) when used with respect to the Obligations, an
interest rate equal to (i) for Alternate Base Rate Loans (A) the Alternate Base
Rate plus (B) the Applicable Margin applicable to Alternate Base Rate Loans plus
(C) 2.00% per annum, (ii) for LIBOR Rate Loans, (A) the LIBOR Rate plus (B) the
Applicable Margin applicable to LIBOR Rate Loans plus (C) 2.00% per annum and
(iii) for Offshore Rate Loans, (A) the Offshore Rate plus (B) the Applicable
Margin applicable to LIBOR Rate Loans plus (C) 2.00% per annum and (b) when used
with respect to any other fee or amount due hereunder, a rate equal to the
Applicable Margin applicable to Alternate Base Rate Loans plus 2.00% per annum.

 

9



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, subject to Section 2.21(b) any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a)has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Swingline
Loans, within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or,
except in connection with a good faith dispute, under other agreements in which
it commits to extend credit, (c) has failed within three Business Days after
request by the Administrative Agent or Borrower, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disposition” or “Dispose” shall mean the sale, transfer, license or other
disposition (including any sale and leaseback transaction, but excluding a
Dividend) of any Property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividends” in respect of any Person, shall mean (a) cash distributions or any
other distributions of Property, or otherwise, on, or in respect of, any class
of Capital Stock of such Person (other than dividends or distributions payable
solely in common stock of such Person, or options, warrants or other rights to
purchase common stock of such Person), and (b) any and all funds, cash or other
payments made in respect of the redemption, repurchase or acquisition of such
Capital Stock (specifically including, without limitation, a Treasury Stock
Purchase, but excluding purchases under employee benefit plans), unless such
Capital Stock shall be redeemed or acquired solely through the exchange of such
Capital Stock with Capital Stock of the same class or options or warrants to
purchase such Capital Stock.

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount, and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as reasonably determined by the
Administrative Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Dollars” and “$” shall mean dollars in lawful currency of the U.S.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the U.S. or any state or commonwealth thereof or under the
laws of the District of Columbia.

“EBITDA” shall mean, with respect to any period, (a) Net Income for such period,
plus (b) without duplication and to the extent deducted in determining Net
Income for such period, (i) Interest Expense for such period, (ii) federal,
state, local and foreign income and franchise taxes of the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expenses of
the Borrower and its Subsidiaries for such period and other non-cash charges of
the Borrower and its Subsidiaries, and (iv) any extraordinary non-cash losses of
the Borrower and its Subsidiaries for such period, minus (c) without duplication
and to the extent included in determining Net Income for such period, any
extraordinary gains and extraordinary non-cash credits of the Borrower and its
Subsidiaries for such period.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Swingline Lender and (iii) unless an Event of
Default has occurred and is continuing and so long as the primary syndication of
the Loans has been completed as determined by Wells Fargo, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (A) any
Credit Party or any of the Credit Party’s Affiliates or Subsidiaries, (B) any
Person holding Subordinated Debt of the Credit Parties or any of such Person’s
Affiliates or (C) any Defaulting Lender (or any of their Affiliates).

“EMU” shall mean the Economic and Monetary Union as contemplated in the Treaty
on European Union.

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, legally binding, non-appealable requirements of any Governmental
Authority or other requirement of Law (including common law) regulating,
relating to or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time be in effect
during the term of this Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (f) except as could not reasonably be expected to have
a Material Adverse Effect, the imposition of any liability under Title IV of
ERISA with respect to a Plan, other than PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) any Other
Connection Taxes, (b) any withholding Tax imposed by a law in effect at the time
a Foreign Lender (other than an assignee under Section 2.19) becomes a party
hereto (or designates a new lending office), with respect to any payment made by
or on account of any obligation of the Borrower to such Foreign Lender, except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of the assignment (or designation of a new lending office), to
receive additional amounts with respect to such withholding Tax pursuant to
Section 2.16(a), (c) Taxes attributable to a Foreign Lender’s failure to comply
with Section 2.16(f), (d) any withholding Tax imposed on any payment of fees
pursuant to Section 2.5, (e) any Taxes imposed on any “withholdable payment”
payable to such recipient as a result of the failure of such recipient to
satisfy the applicable requirements as set forth in FATCA after December 31,
2012 and/or (f) any Net Income Taxes.

“Extension of Credit” shall mean, as to any Lender, the making or extension of a
Loan by such Lender, any conversion of a Loan from one Type to another Type, any
extension of any Loan or the issuance, extension or renewal of, or participation
in, a Swingline Loan by such Lender.

 

12



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code and any regulations
with respect thereto or official interpretations thereof.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated February 1, 2011, addressed
to the Borrower from Wells Fargo and WFS, as amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the sum of (i) Adjusted EBITDA plus (ii) cash payments for rent and
lease expense, in each case for the period of four consecutive fiscal quarters
ending on such date to (b) the sum of (i) Interest Expense, plus (ii) all
scheduled payments on Funded Debt (specifically excluding any unscheduled
mandatory prepayments and any optional prepayments on Funded Debt), plus
(iii) without duplication, cash payments for rent and lease expense, in each
case for the four consecutive fiscal quarters ending on such date.

“Foreign Acquisition” shall mean any Acquisition by any Credit Party or any
Subsidiary of assets or entities which are located or organized outside the
United States pursuant to Section 6.3(f).

“Foreign Currency” shall mean (a) Euros, (b) British Pounds Sterling,
(c) Canadian Dollars, (d) Australian Dollars, (e) Mexican Pesos, and (f) any
other foreign currency requested by the Borrower and approved by the
Administrative Agent which is freely transferable and freely convertible into
Dollars and in which dealings are carried on in the European interbank market.

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
reasonably determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Foreign Currency with Dollars.

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

“Foreign Intercompany Loans” shall mean intercompany loans and advances by the
Borrower or any Domestic Subsidiary to a Foreign Subsidiary.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the U.S. or any state or commonwealth thereof or the
District of Columbia.

“Foreign Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the U.S., which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement, or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

13



--------------------------------------------------------------------------------

“Foreign Third-Party Loans” shall mean loans and advances to a Foreign
Subsidiary by any party other than the Borrower or a Domestic Subsidiary, which
loans and advances shall either be unsecured or secured only by assets of such
Foreign Subsidiary.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders in accordance with the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean, as to the Borrower and its Subsidiaries on a
Consolidated basis at a particular time, all of the following (without
duplication):

(a) all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) obligations in respect of earnout or similar payments immediately due and
payable in cash or which may be payable in cash at the seller’s or obligee’s
option and to the extent the same appears on the Borrower’s Consolidated balance
sheet;

(c) obligations, other than obligations consisting of rental payments under
leases of real restate, in respect of Capital Leases and Synthetic Lease
Obligations;

(d) any Receivables Facility Attributed Indebtedness; and

(e) obligations in respect of any Redeemable Stock.

“GAAP” shall mean generally accepted accounting principles in effect in the U.S.
(or, in the case of Foreign Subsidiaries with significant operations outside the
U.S., generally accepted accounting principles in effect from time to time in
their respective jurisdictions of organization or formation) applied on a
consistent basis, subject, however, in the case of determination of compliance
with the financial covenants set out in Section 6.18 to the provisions of
Section 1.3.

“Governmental Authority” shall mean the government of the U.S. or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

14



--------------------------------------------------------------------------------

“Guarantor” shall mean the Domestic Subsidiaries of the Borrower as are, or may
from time to time become, parties to this Agreement.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any Property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (d) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness (or portion thereof) in
respect of which such Guaranty Obligation is made.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Immaterial Subsidiary” shall mean a Subsidiary that (a) owns assets having a
fair market value not to exceed $100,000 and (b) has annual revenues not to
exceed $100,000.

“Impacted Lender” shall mean, subject to Section 2.21(b) any Lender that, as
determined by the Administrative Agent (with notice to the Borrower of such
determination), has, or has a direct or indirect parent company that has,
(a) become the subject of a proceeding under any Debtor Relief Law, or (b) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be an Impacted
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

15



--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person at a particular time, all of the
following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) any direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations under any Hedging Agreement in an amount equal to (i) if
such Hedging Agreement has been closed out, the unpaid Termination Value
thereof, or (ii) if such Hedging Agreement has not been closed out, the
mark-to-market value thereof determined on the basis of readily available
quotations provided by any recognized dealer in such Hedging Agreement;

(d) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of Property or
services, and Indebtedness (excluding prepaid interest thereon) secured by a
Lien on Property owned or being purchased by such Person (including Indebtedness
arising under conditional sales or other title retention agreements), whether or
not such Indebtedness shall have been assumed by such Person or is limited in
recourse;

(e) accrued obligations in respect of earnout or similar payments payable in
cash or which may be payable in cash at the seller’s or obligee’s option;

(f) Capital Lease and Synthetic Lease Obligations;

(g) any Redeemable Stock of such Person;

(h) any Receivables Facility Attributed Indebtedness; and

(i) all Guaranty Obligations of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person except for customary exceptions reasonably
acceptable to the Required Lenders. The amount of any Capital Lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intercompany Debt” shall have the meaning set forth in Section 9.19.

 

16



--------------------------------------------------------------------------------

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.

“Interest Expense” shall mean, with respect to any period, interest expense,
whether paid or accrued (including the interest component of Capital Leases), of
the Borrower and its Subsidiaries, all as determined in conformity with GAAP, as
it appears on the Consolidated income statement of the Borrower and its
Consolidated Subsidiaries as of such date of determination.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Offshore Rate Loan, the last Business Day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, (i) each three (3) month anniversary following the first day of
such Interest Period and (ii) the last day of such Interest Period and (d) as to
any Loan which is the subject of a mandatory prepayment required pursuant to
Section 2.7(b), the date on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, subject to availability to all applicable
Lenders, as selected by the Borrower in the Notice of Borrowing or Notice of
Conversion given with respect thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one week
or two weeks or one, two, three or six months thereafter, subject to
availability to all applicable Lenders, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than two Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

 

17



--------------------------------------------------------------------------------

(iii) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(iv) no Interest Period in respect of any Loan shall extend beyond the Maturity
Date and, further with regard to the Term Loan, no Interest Period shall extend
beyond any principal amortization payment date with respect to such Term Loan
unless the portion of such Term Loan consisting of Alternate Base Rate Loans
together with the portion of such Term Loan consisting of LIBOR Rate Loans with
Interest Periods expiring prior to or concurrently with the date such principal
amortization payment date is due, is at least equal to the amount of such
principal amortization payment due on such date; and

(v) no more than eight (8) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

“Investment” shall mean (a) the acquisition (whether for cash, Property,
services, assumption of Indebtedness, securities or otherwise) of Capital Stock,
other ownership interests or other securities of any Person or bonds, notes,
debentures or all or substantially all of the assets of any Person, (b) any
advance, loan or other extension of credit to, any Person or (c) any other
capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any support for a letter of
credit issued on behalf of such Person) incurred for the benefit of such Person.

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.15.

“Law” shall mean, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, federal, state and local statutes
including, without limitation, (i) anti-money laundering laws), (ii) the
provisions of the Texas Pawnshop Act (Chapter 371 of the Texas Finance Code),
(iii) the provisions of the Brady Act, and (iv) the consumer loan provisions of
the Texas Finance Code, treaties, rules, legally binding final guidelines,
regulations, ordinances, codes, executive orders, and administrative or judicial
precedents, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable legally binding, non-appealable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority (in each case whether or not
having the force of law, but excluding any of the foregoing which are suggestive
or discretionary and not mandatory); in each case to the extent applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

18



--------------------------------------------------------------------------------

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become, parties to this Agreement; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.

“Letter of Credit Facility Agreement” shall mean that certain letter of credit
facility agreement dated as of the Closing Date between the Borrower and Wells
Fargo in the aggregate principal amount of up to $20,000,000, as amended or
modified from time to time.

“Leverage Ratio” shall mean, as of any date of determination, for the Credit
Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Adjusted Funded Debt on such date to (b) Adjusted EBITDA for the four
(4) consecutive quarters ending on such date.

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%)
appearing on, in the case of Dollars, Reuters Screen LIBOR01 Page (or any
successor page) and, in the case of a Foreign Currency, the appropriate page of
the Telerate screen which displays British Bankers Association Interest
Settlement Rates for deposits in such Foreign Currency, as the London interbank
offered rate for deposits in Dollars or the applicable Foreign Currency at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period. If
for any reason such rate is not available, then “LIBOR” shall mean the rate per
annum at which, as reasonably determined by the Administrative Agent in
accordance with its customary practices, Dollars or the applicable Foreign
Currency, as appropriate, in an amount comparable to the Loans then requested
are being offered to leading banks at approximately 11:00 A.M. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Borrower as
the office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/16 of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

 

19



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation,
(a) any conditional sale or other title retention agreement and any Capital
Lease having substantially the same economic effect as any of the foregoing and
(b) the authorized filing of any UCC financing statement).

“Loan” shall mean a Revolving Loan, the Term Loan and/or a Swingline Loan, as
appropriate.

“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).

“Material Adverse Effect” shall mean any act or circumstance or event which
(a) is material and adverse to the consolidated financial condition or business
operations of the Borrower and its Subsidiaries and which could reasonably be
expected to result in a Default or an Event of Default, (b) in any manner
whatsoever materially and adversely affects the validity or enforceability of
any of the Credit Documents in a manner that impairs the ability of the Lenders
to exercise their remedies under this Agreement or (c) materially impairs the
ability of any Credit Parties or any of its Subsidiaries to perform its material
obligations under any of the Credit Documents to which it is a party.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

“Maturity Date” shall mean March 31, 2015.

“Mexican Peso” shall mean the lawful currency of Mexico.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“More Restrictive Covenant” shall mean, with respect to any Additional Unsecured
Senior Debt or Subordinated Debt having a principal amount in excess of
$5,000,000, any negative covenant or similar restriction applicable to the
Credit Parties or any Subsidiary (regardless of whether such provision is
labeled or otherwise characterized as a covenant), the subject matter of which
is similar to the covenants set forth in Article VI of this Agreement or related
to definitions in Article I of this Agreement, but which contains one or more
percentages, ratios, amounts or formulas that is more restrictive than those set
forth herein or more beneficial to the holder or holders of the Indebtedness
created or evidenced by the document in which such covenant or similar
restriction is contained than to the Lenders hereunder.

“Multicurrency Commitment Fee” shall have the meaning set forth in
Section 2.5(a).

 

20



--------------------------------------------------------------------------------

“Multicurrency Commitment Percentage” shall mean, for each Multicurrency
Revolving Lender, the percentage identified as its Multicurrency Commitment
Percentage on Schedule 2.1(a) or in the Register, as such percentage may be
modified in connection with any assignment made in accordance with the
provisions of Section 9.6(b).

“Multicurrency Revolving Commitment” shall mean, with respect to each
Multicurrency Revolving Lender, the commitment of such Multicurrency Revolving
Lender to make Multicurrency Revolving Loans in an aggregate principal Dollar
Amount at any time outstanding up to an amount equal to such Multicurrency
Revolving Lender’s Multicurrency Commitment Percentage of the Multicurrency
Revolving Committed Amount.

“Multicurrency Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(B)(a).

“Multicurrency Revolving Lender” shall mean any Lender with a Multicurrency
Revolving Commitment as indicated on Schedule 2.1(a).

“Multicurrency Revolving Loans” shall have the meaning set forth in
Section 2.1(B)(a).

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“Negative Pledge” shall mean any agreement, contract or other arrangement
whereby the Borrower or any of its Subsidiaries is prohibited from, or would
otherwise be in default as a result of, creating, assuming, incurring or
suffering to exist, directly or indirectly, any Lien on any of its assets.

“Net Income” shall mean, with respect to any period, the net income or loss of
the Borrower and its Consolidated Subsidiaries for such period, determined in
accordance with GAAP; provided that there shall be excluded from such
calculation the income or loss of any Person (other than a Subsidiary) of which
the Borrower or any Subsidiary owns Capital Stock, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of the Subsidiaries during such period.

“Net Income Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) any Taxes imposed
on or measured by such recipient’s overall net income (however denominated), or
any franchise Taxes imposed on such recipient in lieu of net income Taxes by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, and
(b) any branch profits Taxes imposed by the United States or any similar tax
imposed by any other jurisdiction in which the Borrower is located.

 

21



--------------------------------------------------------------------------------

“Net Proceeds” shall mean, with respect to the Disposition of any Asset
(including Capital Stock) by or of any Person, the cash proceeds received by
such Person in connection with such transaction after deducting therefrom the
aggregate, without duplication, of the following amounts to the extent properly
attributable to such transaction or to any asset that may be the subject
thereof: (i) reasonable brokerage commissions, legal fees, finder’s fees,
financial advisory fees, fees for solvency opinions, fairness opinions,
accounting fees, underwriting fees, investment banking fees, survey, title
insurance, appraisals, notaries and other similar expenses, reserves or escrows
for indemnities (until no longer required) and fees and expenses, in each case,
to the extent paid, payable or reimbursed by such Person; (ii) filing, recording
or registration fees or charges or similar fees or charges paid by such Person;
(iii) taxes paid or payable by such Person or any shareholder, partner or member
of such Person to governmental taxing authorities as a result of such sale or
other disposition (after taking into account any available tax credits or
deductions or any tax sharing arrangements to the extent actually utilized); and
(iv) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Obligations) that is secured by
a Lien on or otherwise related or attributable to the stock or asset in
question, to the extent required or permitted pursuant to the documentation
evidencing such Indebtedness.

“Net Worth” shall mean, as of any date, the total shareholder’s equity
(including Capital Stock, additional paid-in capital, and retained earnings
after deducting treasury stock) which would appear on a balance sheet of the
Borrower and its Subsidiaries on a Consolidated basis prepared as of such date
in accordance with GAAP, but excluding all other comprehensive income or losses
resulting from Foreign Currency translation adjustments or derivative value
fluctuation.

“Non-Defaulting Lender’ shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Non-Material Foreign Subsidiary” shall mean any Foreign Subsidiary of any
Credit Party (a) whose assets comprise less than 5% of Consolidated Total Assets
and (b) whose revenues comprise less than 5% of total revenues of the Borrower
and its Consolidated Subsidiaries during any fiscal quarter.

“Note” or “Notes” shall mean the Revolving Loan Notes, the Term Loan Notes
and/or the Swingline Loan Note, collectively, separately or individually, as
appropriate.

“Note Agreements” shall mean, collectively, (a) that certain Note Agreement
dated December 28, 2005 among the Borrower and the “Purchasers” named therein,
as amended to the date of this Agreement and such other further amendments not
otherwise prohibited by Section 6.15 hereof; (b) that certain Note Purchase
Agreement dated December 19, 2006 among the Borrower and the “Purchasers” named
therein, as amended to the date of this Agreement and such other further
amendments not otherwise prohibited by Section 6.15 hereof; (c) that certain
Purchase Agreement dated May 13, 2009 among the Borrower and the “Purchasers”
named therein, as amended to the date of this Agreement and such other further
amendments not otherwise prohibited by Section 6.15 hereof; and (d) that certain
Note Purchase Agreement dated January 28, 2010 among the Borrower and the
“Purchasers” named therein, as amended to the date of this Agreement and such
other further amendments not otherwise prohibited by Section 6.15 hereof.

 

22



--------------------------------------------------------------------------------

“Notice of Borrowing” shall mean a request for a U.S. Revolving Loan borrowing
pursuant to Section 2.1(A)(b)(i), a request for a Multicurrency Revolving Loan
borrowing pursuant to Section 2.1(B)(b)(i) or a request for a Swingline Loan
borrowing pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of
Borrowing is attached as Exhibit 1.1(d).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or an Alternate Base Rate Loan
to a LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case
substantially in the form of Exhibit 1.1(e).

“Obligations” shall mean, collectively (and without duplication), all of the
obligations, Indebtedness and liabilities of the Credit Parties to the Lenders,
the Bank Product Providers and the Administrative Agent, whenever arising, under
this Agreement, the Notes, any Bank Product or any of the other Credit
Documents, including principal, interest, fees, costs, charges, expenses,
professional fees, reimbursements, all sums chargeable to the Credit Parties or
for which any Credit Party is liable as an indemnitor and whether or not
evidenced by a note or other instrument and indemnification obligations and
other amounts (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code).

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Offshore Rate” shall mean, with respect to Mexican Pesos, as determined by the
Administrative Agent in accordance with its customary practices, the rate of
interest per annum (rounded upwards to the next 1/16 of 1%) at which deposits in
Mexican Pesos for delivery on the first day of any Interest Period in same day
funds in the approximate amount of the Loan being made, continued or converted
and with a term equivalent to such Interest Period would be offered to leading
banks in the offshore interbank market for Mexican Pesos at their request at
approximately 11:00 A.M. Eastern time, two (2) Business Days prior to the
commencement of the applicable Interest Period.

“Offshore Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the Offshore Rate.

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

 

23



--------------------------------------------------------------------------------

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Credit Party under any Credit Document, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

“Participating Member State” shall mean each country so described in any EMU
Legislation.

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in Swingline Loans as provided in Section 2.4(b).

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in
Section 7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

24



--------------------------------------------------------------------------------

“Permitted Liens” shall mean: (a) Liens (if any) granted in favor of the
Administrative Agent (for the benefit of the Lenders) to secure payment of the
Obligations and other Indebtedness of the Borrower specifically approved by each
of the Lenders in writing; (b) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation), unemployment insurance, pensions or social security programs,
other than any Lien imposed by ERISA; (c) Liens imposed by mandatory provisions
of law such as for materialmen’s, mechanics, warehousemen’s and other like Liens
arising in the ordinary course of business, securing Indebtedness whose payment
is not yet due and payable or if the same are being contested in good faith and
as to which adequate reserves have been provided; (d) Liens for taxes,
assessments and governmental charges or levies imposed upon a Person or upon
such Person’s income or profits or Property, if the same are not yet due and
payable or if the same are being contested in good faith and as to which
adequate reserves have been provided; (e) good faith deposits in connection with
tenders, leases, real estate bids or contracts (other than contracts involving
the borrowing of money), pledges or deposits to secure public or statutory
obligations, deposits to secure (or in lieu of) surety, stay, appeal or customs
bonds and deposits to secure the payment of taxes, assessments, customs duties
or other similar charges; (f) encumbrances consisting of zoning restrictions,
easements, or other restrictions on the use of real Property, any reservations,
limitations, provisos and conditions with respect to real Property expressed in
any grant from any Governmental Authority and title defects or irregularities
which are of a minor nature, provided that such do not impair the use of such
Property for the uses intended, and none of which in the aggregate is materially
violated by existing or proposed structures or land use; (g) Liens securing
Additional Secured Senior Debt, (h) Liens against Temporary Cash Investments, to
the extent that such Liens secure short-term Indebtedness permitted under
Section 6.2(i) hereof; (i) Liens arising by operation of law in connection with
judgments being appealed to the extent such Liens would not otherwise result in
an Event of Default under Section 7.1(g); (j) contractual or statutory
landlord’s liens arising in the ordinary course of the Borrower’s or the
Subsidiaries’ leasing activities; (k) Liens in favor of a Bank Product Provider
in connection with a Bank Product; provided that such Liens shall secure the
Obligations on a pari passu basis; (l) Liens in favor of the Administrative
Agent and/or Swingline Lender to secure the obligations of a Defaulting Lender
to fund risk participations hereunder; (m) normal and customary rights of
set-off of contractual parties and Liens of a collecting bank on checks, drafts
or other items of payment payable to a Credit Party in the course of collection;
(n) existing Liens shown on Schedule 6.1 and any renewals, extensions or
refinancings thereof, provided that (i) the Property affected or covered by any
such Lien is not changed, (ii) the amount secured or benefited by any such Lien
is not increased and (iii) neither the direct nor any contingent obligor with
respect to the amount secured or benefited thereby is changed; (o) any interest
of title of (i) a lessor, lessee, sublessor or sublessee under any lease of real
Property or (ii) a licensee or sublicensee with respect to any Property if and
to the extent that such license or sublicense is permitted under this Agreement
and the other Credit Documents; (p) licenses or sublicenses of patents,
trademarks and other intellectual property rights granted by the Borrower or any
of its Subsidiaries in the ordinary course of business of such Borrower or
Subsidiary; (q) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder; (r) Liens affecting the proceeds of
insurance policies securing Indebtedness in respect of insurance premium
financing for such insurance policies permitted pursuant to Section 6.2(t);
(s) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
subsidiaries; (t) options, put and call arrangements, rights or first refusal
and similar rights to Investments in joint ventures, partnerships or other
similar investments permitted to be made under Section 6.3; (u) pledges or
deposits made in the ordinary course of business in connection with any advance,
loan or other extension of credit to a borrower of a Credit Party; (v) Liens
affecting assets of Foreign Subsidiaries and securing Indebtedness permitted
pursuant to Section 6.2(w); and (w) additional Liens not otherwise permitted by
clauses (a)-(v) so long as the principal amount of Indebtedness and other
obligations secured by this clause (w) does not exceed $1,000,000 in the
aggregate.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

25



--------------------------------------------------------------------------------

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Private Placement Notes” shall mean those certain senior notes issued pursuant
to the Note Agreements.

“Property” shall mean any investment in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

“Ratable Portion” shall mean, as of any date of determination, an amount equal
to the product of (a) the Net Proceeds being applied to the payment or
prepayment of Senior Debt pursuant Sections 2.7(b)(ii) of this Agreement
multiplied by (b) a fraction, the numerator of which is (x) with respect to an
offer to prepay the Private Placement Notes or Additional Unsecured Senior Debt,
the then aggregate outstanding principal amount of the Private Placement Notes
or the aggregate outstanding principal amount of the Additional Unsecured Senior
Debt and/or (y) with respect to a prepayment of the Loans, the then aggregate
outstanding principal amount of the Loans and the denominator of which is the
then aggregate outstanding principal amount of all Senior Debt.

“Receivables Facility Attributed Indebtedness” shall mean the amount of
obligations outstanding under a receivables securitization facility on any date
of determination that would be characterized as principal if such facility were
structured as a secured lending transaction other than a purchase.

“Redeemable Stock” shall mean the portion of any Capital Stock of the Borrower
or any of its Subsidiaries which prior to the Maturity Date is or may be
(a) unilaterally redeemable (by sinking fund or similar payments or otherwise)
upon the occurrence of certain events or otherwise; (b) redeemable at the option
of the holder thereof or (c) convertible into Indebtedness.

“Register” shall have the meaning set forth in Section 9.6(c).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which notice is waived under applicable
PBGC regulations, taking into account any cure periods or extensions.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments and Term Loan
or (b) if the Revolving Commitments have been terminated, the outstanding Loans
and Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments; provided, further, so long as there are only two (2) Lenders, that
Required Lenders must include both Lenders.

 

26



--------------------------------------------------------------------------------

“Responsible Officer” shall mean, for any Credit Party, the chief executive
officer, the president, the chief financial officer, the senior vice president
of finance or the vice president/treasurer of such Credit Party and any
additional responsible officer that is designated as such to the Administrative
Agent.

“Restricted Payment” shall mean, collectively, (a) Dividends, and (b) any
payment or prepayment of principal, interest, premium or penalty on any
Subordinated Debt or Additional Unsecured Senior Debt or any defeasance,
redemption, purchase, repurchase or other acquisition or retirement for value,
in whole or in part, of any Subordinated Debt or Additional Unsecured Senior
Debt (including, without limitation, the setting aside of assets or the deposit
of funds therefor).

“Revaluation Date” shall mean each of the following: (a) each date a Loan
denominated in a Foreign Currency is made pursuant to Section 2.1(B); (b) each
date a LIBOR Rate Loan denominated in a Foreign Currency is continued pursuant
to Section 2.7; (c) each date a Revolving Loan is made to reimburse a Swingline
Loan (including a Mandatory Borrowing) or a Participation Interest is required
to be purchased in an outstanding Swingline Loan pursuant to the terms of
Section 2.4; (d) the last Business Day of each calendar month; and (e) such
additional dates as the Administrative Agent or the Required Lenders shall
specify.

“Revolving Commitment” or “Revolving Commitments” shall mean a U.S. Revolving
Commitment and/or a Multicurrency Revolving Commitment, as appropriate.

“Revolving Commitment Percentage” shall mean for each Revolving Lender, such
Lender’s U.S. Revolving Commitment Percentage and/or Multicurrency Commitment
Percentage, as appropriate.

“Revolving Lenders” shall mean the U.S. Revolving Lenders and/or the
Multicurrency Revolving Lenders, as appropriate.

“Revolving Loan” or “Revolving Loans” shall mean a U.S. Revolving Loan and/or a
Multicurrency Revolving Loan, as appropriate.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

 

27



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Senior Debt” shall mean a collective reference to (a) the obligations of the
Credit Parties under the Private Placement Notes, the Additional Secured Senior
Debt and the Additional Unsecured Senior Debt and (b) the Obligations hereunder.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Solvent” shall mean, with respect to any Person, that the fair value of the
assets of such Person (both at fair valuation and at present fair saleable value
on a going concern basis) is, on the date of determination, greater than the
total amount of liabilities (including contingent and unliquidated liabilities)
of such Person as of such date and that, as of such date, such Person is able to
pay all liabilities of such Person as such liabilities mature and such Person
does not have unreasonably small capital with which to carry on its business. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
Wells Fargo as the spot rate for the purchase by Wells Fargo of such Foreign
Currency with Dollars through its principal foreign exchange trading office at
approximately 11:00 A.M. on the date two Business Days prior to the date as of
which the foreign exchange computation is made (provided that, if applicable,
the basis for such quoted rate shall also be specified in connection with each
such quotation).

“Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary which (a) is expressly (in writing) subordinated in right of
payment to the prior payment in full of the Obligations, (b) does not contain
any More Restrictive Covenants and (c) contains subordination and other terms
reasonably acceptable to the Administrative Agent. It is understood and agreed
that any Subordinated Debt of the Borrower or any Subsidiary that contains terms
customary in the market at such time for similar issuances shall be acceptable
to the Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

28



--------------------------------------------------------------------------------

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the U.S. Revolving Lenders
to purchase participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

“Swingline Exposure” shall mean, with respect to any U.S. Revolving Lender, an
amount equal to the Applicable Percentage of such U.S. Revolving Lender
multiplied by the principal amount of outstanding Swingline Loans.

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

“Swingline Loan Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Temporary Cash Investment” shall mean any of the following investments:
(a) investments in open market investment grade commercial paper (rated at least
A-1 or P-1), maturing within one hundred eighty (180) days after acquisition
thereof, (b) investments in marketable obligations, maturing within one hundred
eighty (180) days after acquisition thereof, issued or unconditionally
guaranteed by the United States of America or an instrumentality or agency
thereof and entitled to the full faith and credit of the United States of
America, (c) investments in money market funds that invest solely in the types
of investments permitted under clauses (a) and (b) hereof, (d) investments in
repurchase agreements of a domestic office of any of the Lenders which are fully
secured by securities described in clause (b) hereof, (e) short-term investments
in investment grade auction preferred stock, (f) certificates of deposit and
time deposits (including Eurodollar deposits) maturing within one hundred eighty
(180) days from the date of deposit thereof, with a domestic office of any of
the Lenders or any bank which is a national bank organized under the laws of the
United States of America and (i) having capital, surplus and undivided profits
of at least $100,000,000 or (ii) so long as all such deposits are federally
insured, and (g) investments, certificates of deposit and time deposits
(including Eurodollar deposits) of the types described above (but without the
grade classification required above) of or with a Lender.

 

29



--------------------------------------------------------------------------------

“Term Loan” shall have the meaning set forth in Section 2.2(a).

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan in a
principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.

“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 2.1(a),
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6(b).

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.2(a).

“Term Loan Facility” shall have the meaning set forth in Section 2.2(a).

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.

“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Borrower (if any) in favor of any of the Term Loan Lenders evidencing the
portion of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.2(a), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

“Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include any Lender).

“Threshold Amount” shall mean an amount equal to 10% of Consolidated Total
Assets, measured as of the previous fiscal year end.

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day, (b) Alternate Base Rate Loans
made on the same day and (c) Offshore Base Rate Loans made on the same day.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby and pursuant to the
other Credit Documents (including, without limitation, the initial borrowings
under the Credit Documents and the payment of fees and expenses in connection
with all of the foregoing).

 

30



--------------------------------------------------------------------------------

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

“Treasury Stock Purchase” shall mean any purchase, redemption, retirement,
cancellation, defeasance or other acquisition (including any sinking fund or
similar deposit for such purpose) by the Borrower or any Subsidiary of its
Capital Stock or any warrants, rights or options to acquire such Capital Stock.

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan,
Offshore Rate Loan or LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“U.S.” shall mean the United States of America.

“U.S. Commitment Fee” shall have the meaning set forth in Section 2.5(a).

“U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Lender, the commitment of such U.S. Revolving Lender to make U.S. Revolving
Loans in an aggregate principal Dollar Amount at any time outstanding up to an
amount equal to such U.S. Revolving Lender’s U.S. Revolving Commitment
Percentage of the U.S. Revolving Committed Amount.

“U.S. Revolving Commitment Percentage” shall mean, for each U.S. Revolving
Lender, the percentage identified as its U.S. Revolving Commitment Percentage on
Schedule 2.1(a) or in the Register, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of
Section 9.6(b).

“U.S. Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(A)(a).

“U.S. Revolving Lender” shall mean any Lender with a U.S. Revolving Commitment
as indicated on Schedule 2.1(a).

“U.S. Revolving Loans” shall have the meaning set forth in Section 2.1(A)(a).

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.16(f)
and shall be in form and substance reasonably acceptable to the Administrative
Agent.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

 

31



--------------------------------------------------------------------------------

“Withholding Agent” shall mean a Credit Party, the Administrative Agent, or, in
the case of any Lender that is treated as a partnership for U.S. federal income
tax purposes, such Lender or any partnership for U.S. federal income tax
purposes that is a direct or indirect (through a chain of entities treated as
flow-through entities for U.S. federal income tax purposes) beneficial owner of
such Lender, or any of their respective agents, that is required under
applicable law to deduct or withhold any Tax from a payment by or on account of
any obligation of any Credit Party under any Credit Document.

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) all terms
defined in this Agreement shall have the defined meanings when used in any other
Credit Document or any certificate or other document made or delivered pursuant
hereto.

Section 1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
Consolidated financial statements of the Borrower, except as otherwise
specifically prescribed herein.

 

32



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Financial Covenant Calculations. The parties hereto acknowledge and agree
that, for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.18 and for
purposes of determining the Applicable Margin, (i) after consummation of any
Acquisitions permitted hereunder, (A) income statement items and other balance
sheet items (whether positive or negative) attributable to the target acquired
in such transaction shall be included in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Borrower and the Administrative Agent and (B) Indebtedness of a target
which is retired in connection with any Acquisitions permitted hereunder shall
be excluded from such calculations and deemed to have been retired as of the
first day of such applicable period and (ii) after any Disposition permitted by
Section 6.5(e), (A) income statement items, cash flow statement items and
balance sheet items (whether positive or negative) attributable to the Property
or Assets disposed of shall be excluded in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Borrower and the Administrative Agent and (B) Indebtedness that is repaid
with the proceeds of such Disposition shall be excluded from such calculations
and deemed to have been repaid as of the first day of such applicable period.

Section 1.4 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.5 Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

Section 1.6 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall reasonably determine the applicable Spot Rate
as of each Revaluation Date to be used for calculating the Dollar Amounts of
Extensions of Credit and amounts outstanding hereunder denominated in Foreign
Currencies. Each such Spot Rate shall become effective as of such Revaluation
Date and shall be the Spot Rate employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be such Dollar Amount as reasonably so determined by the
Administrative Agent.

 

33



--------------------------------------------------------------------------------

(b) Wherever in this Credit Agreement, in connection with any Extension of
Credit, any conversion, continuation or prepayment of a Loan, an amount, such as
a required minimum or multiple amount, is expressed in Dollars, but such
Extension of Credit or Loan is denominated in a Foreign Currency, such amount
shall be the relevant Foreign Currency Equivalent of such Dollar amount (rounded
to the nearest 1,000 units of such Foreign Currency), as reasonably determined
by the Administrative Agent.

(c) Determinations by the Administrative Agent pursuant to this Section 1.6
shall be conclusive absent manifest error.

Section 1.7 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts.

(a) Each obligation of the Borrower to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euros at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents. Wherever in this
Credit Agreement an amount, such as a minimum or maximum limitation on
Indebtedness permitted to be incurred or Investments permitted to be made
hereunder, is expressed in Dollars, it shall be deemed to refer to the Dollar
Amount thereof.

 

34



--------------------------------------------------------------------------------

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 Revolving Loans.

Section 2.1(A) U.S. Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each U.S. Revolving Lender severally, but not jointly, agrees
to make revolving credit loans in Dollars (“Revolving Loans”) to the Borrower
from time to time in an aggregate principal amount of up to TWO HUNDRED THIRTY
MILLION DOLLARS ($230,000,000) (as such aggregate maximum amount may be reduced
from time to time as provided in Section 2.6, the “U.S. Revolving Committed
Amount”) for the purposes hereinafter set forth (such facility, the “U.S.
Revolving Facility”); provided, however, that (i) with regard to each U.S.
Revolving Lender individually, the sum of such U.S. Revolving Lender’s U.S.
Revolving Commitment Percentage of the aggregate principal amount of outstanding
U.S. Revolving Loans plus such U.S. Revolving Lender’s U.S. Revolving Commitment
Percentage of outstanding Swingline Loans shall not exceed such U.S. Revolving
Lender’s U.S. Revolving Commitment and (ii) with regard to the U.S. Revolving
Lenders collectively, the sum of the aggregate principal amount of outstanding
U.S. Revolving Loans plus outstanding Swingline Loans shall not exceed the U.S.
Revolving Committed Amount then in effect. U.S. Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, the U.S. Revolving Loans made on the
Closing Date or any of the two (2) Business Days following the Closing Date, may
only consist of Alternate Base Rate Loans unless the Borrower delivers a funding
indemnity letter, substantially in the form of Exhibit 2.1(a), reasonably
acceptable to the Administrative Agent not less than two (2) Business Days prior
to the Closing Date. LIBOR Rate Loans shall be made by each Revolving Lender at
its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a U.S. Revolving Loan
borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
11:00 A.M. on the Business Day prior to the date of the requested borrowing in
the case of Alternate Base Rate Loans, and on the second Business Day prior to
the date of the requested borrowing in the case of LIBOR Rate Loans. Each such
Notice of Borrowing shall be irrevocable and shall specify (A) that a U.S.
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed and
(D) whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) therefor. If the Borrower shall fail to specify in any such
Notice of Borrowing (1) an applicable Interest Period in the case of a LIBOR
Rate Loan, then such notice shall be deemed to be a request for an Interest
Period of one month, or (2) the Type of U.S. Revolving Loan requested, then such
notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Revolving Lender
promptly upon receipt of each Notice of Borrowing, the contents thereof and each
such U.S. Revolving Lender’s share thereof.

 

35



--------------------------------------------------------------------------------

(ii) Minimum Amounts. Each U.S. Revolving Loan that is made as an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $500,000 and in integral
multiples of $100,000 in excess thereof (or the remaining amount of the U.S.
Revolving Committed Amount, if less). Each U.S. Revolving Loan that is made as a
LIBOR Rate Loan shall be in a minimum aggregate amount of $2,000,000 and in
integral multiples of $500,000 in excess thereof (or the remaining amount of the
Revolving Committed Amount, if less).

(iii) Advances. Each U.S. Revolving Lender will make its U.S. Revolving
Commitment Percentage of each U.S. Revolving Loan borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, by 1:00 P.M. on the date
specified in the applicable Notice of Borrowing, in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office (or such other account that
the Borrower may designate in writing to the Administrative Agent) with the
aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

(c) Repayment. Subject to the terms of this Agreement, U.S. Revolving Loans may
be borrowed, repaid and reborrowed during the Commitment Period, subject to
Section 2.7(a). The principal amount of all U.S. Revolving Loans shall be due
and payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 7.2.

(d) Interest. Subject to the provisions of Section 2.8, U.S. Revolving Loans
shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as any U.S. Revolving Loans
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate plus the Applicable Margin; and

 

36



--------------------------------------------------------------------------------

(ii) LIBOR Rate Loans. During such periods as U.S. Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on U.S. Revolving Loans shall be payable in arrears on each Interest
Payment Date.

(e) Revolving Loan Notes; Covenant to Pay. The Borrower’s obligation to pay each
U.S. Revolving Lender shall be evidenced by this Agreement and, upon such U.S.
Revolving Lender’s request, by a duly executed promissory note of the Borrower
to such U.S. Revolving Lender in substantially the form of Exhibit 2.1(e)(i).
The Borrower covenants and agrees to pay the U.S. Revolving Loans in accordance
with the terms of this Agreement.

Section 2.1(B) Multicurrency Revolving Loans.

(a) Multicurrency Revolving Commitment. During the Commitment Period, subject to
the terms and conditions hereof, each Multicurrency Revolving Lender severally,
but not jointly, agrees to make revolving loans (such facility, the
“Multicurrency Revolving Facility”) in Dollars or in Foreign Currencies as the
Borrower may request from time to time in accordance with Section 2.1(B)(b)
(“Multicurrency Revolving Loans”) to the Borrower from time to time in an
aggregate principal Dollar Amount of up to FIFTY MILLION DOLLARS ($50,000,000)
(as such aggregate maximum amount may be reduced from time to time as provided
in Section 2.6, the “Multicurrency Revolving Committed Amount”); provided that
(i) with regard to the Multicurrency Revolving Lenders collectively, the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of outstanding Multicurrency Revolving Loans shall not exceed the
Multicurrency Revolving Committed Amount and (ii) with regard to each
Multicurrency Revolving Lender individually, the aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) of such Multicurrency
Revolving Lender’s Multicurrency Commitment Percentage of outstanding
Multicurrency Revolving Loans shall not exceed such Multicurrency Revolving
Lender’s Multicurrency Revolving Commitment. Multicurrency Revolving Loans in
Foreign Currencies (other than Mexican Pesos) shall consist solely of LIBOR Rate
Loans. Multicurrency Revolving Loans in Mexican Pesos shall consist solely of
Offshore Rate Loans. Multicurrency Revolving Loans made in Foreign Currencies on
the Closing Date or on any of the five (5) Business Days following the Closing
Date may only consist of Alternate Base Rate Loans. LIBOR Rate Loans shall be
made by each Multicurrency Revolving Lender at its LIBOR Lending Office and
Alternate Base Rate Loans shall be made by each Multicurrency Revolving Lender
at its Domestic Lending Office. Notwithstanding anything to the contrary
contained herein, no Multicurrency Revolving Loans shall be made in Dollars
under this Section 2.1(B) unless and until the Borrower has fully drawn the U.S.
Revolving Committed Amount as set forth on Section 2.1(A).

 

37



--------------------------------------------------------------------------------

(b) Multicurrency Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower shall request a Multicurrency Revolving
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax) to the Administrative Agent not later than
(A) 11:00 A.M. (I) on the Business Day prior to the date of the requested
borrowing in the case of Alternate Base Rate Loans denominated in Dollars or
(II) on the second Business Day prior to the date of the requested borrowing in
the case of LIBOR Rate Loans denominated in Dollars and (B) not later than 10:00
A.M. (London, England time) five (5) Business Days prior to the date of the
requested borrowing in the case of Multicurrency Revolving Loans denominated in
Foreign Currencies. Each such Notice of Borrowing shall be irrevocable and shall
specify (A) that a Multicurrency Revolving Loan is requested, (B) the date of
the requested borrowing (which shall be a Business Day), (C) the aggregate
principal amount to be borrowed, (D) the applicable currency in which such
Multicurrency Revolving Loan is to be funded (such currency shall either be
Dollars or a Foreign Currency), (E) if the Multicurrency Revolving Loan is to be
made in Dollars, whether the borrowing shall be comprised of Alternate Base Rate
Loans, LIBOR Rate Loans or a combination thereof, (E) if the Multicurrency
Revolving Loan is to be made in Foreign Currencies (other than Mexican Pesos),
that such borrowing shall be comprised solely of LIBOR Rate Loans, (F) if the
Multicurrency Revolving Loan is to be made in Mexican Pesos, that such borrowing
shall be comprised solely of Offshore Rate Loans and (G) if LIBOR Rate Loans are
requested, the Interest Period(s) therefore. If the Borrower shall fail to
specify in any such Notice of Borrowing (x) an applicable Interest Period in the
case of a LIBOR Rate Loan, then such notice shall be deemed to be a request for
an Interest Period of one month, (y) the Type of Loan requested in the case of a
Loan to be made in Dollars, then such notice shall be deemed to be a request for
a Alternate Base Rate Loan hereunder or (z) the currency for such Loan, then
such Loan shall be made in Dollars. The Administrative Agent shall give notice
to each Multicurrency Revolving Lender promptly upon receipt of each Notice of
Borrowing pursuant to this Section 2.1(B)(b)(i), the contents thereof and each
such Lender’s share of any borrowing to be made pursuant thereto.

(ii) Minimum Amounts. Each Multicurrency Revolving Loan that is made as an
Alternate Base Rate Loan shall be in a minimum aggregate Dollar Amount of
$500,000 and in integral multiples of $100,000 in excess thereof (or the
remaining amount of the Multicurrency Revolving Committed Amount, if less). Each
Multicurrency Revolving Loan that is made as a LIBOR Rate Loan or an Offshore
Rate Loan shall be in a minimum aggregate Dollar Amount of $2,000,000 and in
integral multiples of $500,000 (or, in the case of a Loan made in Foreign
Currencies, the amount rounded to the nearest 10,000th unit of such Foreign
Currency) in excess thereof (or the remaining amount of the Multicurrency
Revolving Committed Amount, if less).

 

38



--------------------------------------------------------------------------------

(iii) Advances. Each Multicurrency Revolving Lender will make its Multicurrency
Commitment Percentage of each Multicurrency Revolving Loan borrowing available
to the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent specified in Section 9.2, or at such other office as the
Administrative Agent may designate in writing, in Dollars or the applicable
Foreign Currency, in each case as requested by the Borrower in accordance with
this Agreement, and in funds immediately available to the Administrative Agent,
by (A) 1:00 P.M. on the date specified in the applicable Notice of Borrowing in
the case of any Multicurrency Revolving Loan denominated in Dollars and (B) the
Applicable Time specified by the Administrative Agent in the case of any
Multicurrency Revolving Loan denominated in a Foreign Currency. Such borrowing
will then be made available to the Borrower by the Administrative Agent by
crediting the account of the Borrower on the books of such office (or such other
account that the Borrower may designate in writing to the Administrative Agent)
with the aggregate of the amounts made available to the Administrative Agent by
the Multicurrency Revolving Lenders and in like funds as received by the
Administrative Agent.

(c) Repayment. Subject to the terms of this Agreement, Multicurrency Revolving
Loans may be borrowed, repaid and reborrowed during the Commitment Period,
subject to Section 2.7(a). The principal amount of all Multicurrency Revolving
Loans shall be due and payable in full on the Maturity Date, unless accelerated
sooner pursuant to Section 7.2.

(d) Interest. Subject to the provisions of Section 2.8, Multicurrency Revolving
Loans shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as any Multicurrency
Revolving Loans shall be comprised of Alternate Base Rate Loans, each such
Alternate Base Rate Loan shall bear interest at a per annum rate equal to the
sum of the Alternate Base Rate plus the Applicable Margin; and

(ii) LIBOR Rate Loans. During such periods as Multicurrency Revolving Loans
shall be comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Rate plus the
Applicable Margin.

(iii) Offshore Rate Loans. During such periods as Multicurrency Revolving Loans
shall be comprised of Offshore Rate Loans, each such Offshore Rate Loan shall
bear interest at a per annum rate equal to the sum of the Offshore Rate plus the
Applicable Margin.

Interest on Multicurrency Revolving Loans shall be payable in arrears on each
Interest Payment Date.

 

39



--------------------------------------------------------------------------------

(e) Revolving Loan Notes; Covenant to Pay. The Borrower’s obligation to pay each
Multicurrency Revolving Lender shall be evidenced by this Agreement and, upon
such Multicurrency Revolving Lender’s request, by a duly executed promissory
note of the Borrower to such Multicurrency Revolving Lender in substantially the
form of Exhibit 2.1(e)(ii). The Borrower covenants and agrees to pay the
Multicurrency Revolving Loans in accordance with the terms of this Agreement.

Section 2.2 Term Loan.

(a) Term Loan. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrower (through
the Administrative Agent) on the Closing Date such Term Loan Lender’s Term Loan
Commitment Percentage of a term loan in Dollars (the “Term Loan”) in the
aggregate principal amount of FIFTY MILLION DOLLARS ($50,000,000) (the “Term
Loan Committed Amount”) for the purposes hereinafter set forth (such facility,
the “Term Loan Facility”). Upon receipt by the Administrative Agent of the
proceeds of the Term Loan, such proceeds will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of the office of the Administrative Agent specified in Section 9.2, or
at such other office as the Administrative Agent may designate in writing, with
the aggregate of such proceeds made available to the Administrative Agent by the
Term Loan Lenders and in like funds as received by the Administrative Agent (or
by crediting such other account(s) as directed by the Borrower). The Term Loan
may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Borrower may request in the Notice of Borrowing delivered to the
Administrative Agent prior to the Closing Date; provided, however, that the Term
Loan made on the Closing Date may only consist of Alternate Base Rate Loans
unless the Borrower delivers a funding indemnity letter, substantially in the
form of Exhibit 2.1(a), reasonably acceptable to the Administrative Agent not
less than three (3) Business Days prior to the Closing Date. LIBOR Rate Loans
shall be made by each Term Loan Lender at its LIBOR Lending Office and Alternate
Base Rate Loans at its Domestic Lending Office. Amounts repaid or prepaid on the
Term Loan may not be reborrowed.

(b) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in consecutive quarterly installments in the amounts and on the dates set
forth below, commencing March 31, 2012 (provided, however, if such payment date
is not a Business Day, such payment shall be due on the preceding Business Day),
unless accelerated sooner pursuant to Section 7.2:

 

Quarterly Amortization

Payment Dates

   Amortization

March 31, 2012

   $2,083,333.33

June 30, 2012

   $2,083,333.33

September 30, 2012

   $2,083,333.33

December 31, 2012

   $2,083,333.33

March 31, 2013

   $2,083,333.33

June 30, 2013

   $2,083,333.33

September 30, 2013

   $2,083,333.33

December 31, 2013

   $2,083,333.33

March 31, 2014

   $2,083,333.33

June 30, 2014

   $2,083,333.33

September 30, 2014

   $2,083,333.33

December 31, 2014

   $2,083,333.33

Maturity Date

   $25,000,000 or the remaining outstanding
principal amount of the Term Loan

 

40



--------------------------------------------------------------------------------

The outstanding principal amount of the Term Loan and all accrued but unpaid
interest and other amounts payable with respect to the Term Loan shall be repaid
on the Maturity Date.

(c) Interest on the Term Loan. Subject to the provisions of Section 2.8, the
Term Loan shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Term Loan shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Margin; and

(ii) LIBOR Rate Loans. During such periods as the Term Loan shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.

(d) Term Loan Notes; Covenant to Pay. The Borrower’s obligation to pay each Term
Loan Lender shall be evidenced by this Agreement and, upon such Term Loan
Lender’s request, by a duly executed promissory note of the Borrower to such
Term Loan Lender in substantially the form of Exhibit 2.2(d). The Borrower
covenants and agrees to pay the Term Loan in accordance with the terms of this
Agreement.

Section 2.3 Reserved.

Section 2.4 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, may, in its
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section, make certain revolving credit loans to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed FIFTEEN MILLION DOLLARS
($15,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
aggregate principal amount of outstanding U.S. Revolving Loans plus outstanding
Swingline Loans shall not exceed the U.S. Revolving Committed Amount then in
effect. Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

 

41



--------------------------------------------------------------------------------

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Borrower not later than 12:00 P.M. on any Business Day requesting that
a Swingline Loan be made, the Swingline Lender will make Swingline Loans
available to the Borrower on the same Business Day such request is received by
the Administrative Agent. Swingline Loan borrowings hereunder shall be made in
minimum amounts of $100,000 (or the remaining available amount of the Swingline
Committed Amount if less) and in integral amounts of $100,000 in excess thereof;
provided, however, that this Section 2.4(b)(i) shall not apply if Swingline
Loans are made automatically pursuant to a credit sweep in accordance with the
Swingline Lender’s treasury management system, if available.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Maturity Date. The Swingline Lender may, at any time, in its
sole discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a U.S. Revolving Loan
borrowing, in which case the Borrower shall be deemed to have requested a U.S.
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in the
amount of such Swingline Loans; provided, however, that, in the following
circumstances, any such demand shall also be deemed to have been given one
Business Day prior to each of (A) the Maturity Date, (B) the occurrence of any
Bankruptcy Event, (C) upon acceleration of the Obligations hereunder, whether on
account of a Bankruptcy Event or any other Event of Default, and (D) the
exercise of remedies in accordance with the provisions of Section 7.2 hereof
(each such U.S. Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”). Each U.S. Revolving Lender hereby irrevocably agrees to
make such U.S. Revolving Loans promptly upon any such request or deemed request
on account of each Mandatory Swingline Borrowing in the amount and in the manner
specified in the preceding sentence on the date such notice is received by the
U.S. Revolving Lenders from the Administrative Agent if such notice is received
at or before 2:00 P.M., otherwise such payment shall be made at or before
12:00 P.M. on the Business Day next succeeding the date such notice is received
notwithstanding (1) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of U.S. Revolving Loans otherwise
required hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, (3) whether a Default or an Event of Default then exists, (4) failure
of any such request or deemed request for U.S. Revolving Loans to be made by the
time otherwise required in Section 2.1(A)(b)(i), (5) the date of such Mandatory
Swingline Borrowing, or (6) any reduction in the U.S. Revolving Committed Amount
or termination of the U.S. Revolving Commitments immediately prior to such
Mandatory Swingline Borrowing or contemporaneously therewith. In the event that
any Mandatory Swingline Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each U.S.
Revolving Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Swingline Borrowing would otherwise have occurred, but adjusted
for any payments received from the Borrower on or after such date and prior to
such purchase) from the Swingline Lender such Participation Interest in the
outstanding Swingline Loans as shall be necessary to cause each such U.S.
Revolving Lender to share in such Swingline Loans ratably based upon its
respective U.S. Revolving Commitment Percentage (determined before giving effect
to any termination of the Commitments pursuant to Section 7.2); provided that
(x) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (y) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing U.S.
Revolving Lender shall be required to pay to the Swingline Lender interest on
the principal amount of such Participation Interest purchased for each day from
and including the day upon which the Mandatory Swingline Borrowing would
otherwise have occurred to but excluding the date of payment for such
Participation Interest, at the rate equal to, if paid within two (2) Business
Days of the date of the Mandatory Swingline Borrowing, the Federal Funds
Effective Rate, and thereafter at a rate equal to the Alternate Base Rate. The
Borrower shall have the right to repay the Swingline Loan in whole or in part
from time to time in accordance with Section 2.7(a).

 

42



--------------------------------------------------------------------------------

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for U.S. Revolving Loans that are Alternate
Base Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d) Swingline Loan Note; Covenant to Pay. The Swingline Loans shall be evidenced
by this Agreement and, upon request of the Swingline Lender, by a duly executed
promissory note of the Borrower in favor of the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Exhibit 2.4(d). The Borrower covenants and agrees to pay the Swingline Loans in
accordance with the terms of this Agreement.

Section 2.5 Fees.

(a) Commitment Fee. Subject to Section 2.21, in consideration of the Revolving
Commitments, the Borrower agrees to pay to the Administrative Agent, (i) for the
ratable benefit of the U.S. Revolving Lenders, a commitment fee (the “U.S.
Commitment Fee”) in an amount equal to the Applicable Margin per annum on the
average daily unused amount of the U.S. Revolving Committed Amount and (ii) for
the ratable benefit of the Multicurrency Revolving Lenders, a commitment fee
(the “Multicurrency Commitment Fee”, and together with the U.S. Commitment Fee,
collectively the “Commitment Fee”) in an amount equal to the Applicable Margin
per annum on the average daily unused amount of the Multicurrency Revolving
Committed Amount. The Commitment Fee shall be calculated quarterly in arrears.
For purposes of computation of the U.S. Commitment Fee, Swingline Loans shall
not be considered usage of the U.S. Revolving Committed Amount. The Commitment
Fee shall be payable quarterly in arrears on the last Business Day of each
calendar quarter.

 

43



--------------------------------------------------------------------------------

(b) Reserved.

(c) Reserved.

(d) Administrative Fee. The Borrower agrees to pay to the Administrative Agent
the annual administrative fee as described in the Fee Letter.

Section 2.6 Commitment Terminations or Reductions.

(a) Voluntary Terminations or Reductions. The Borrower shall have the right to
terminate or permanently reduce the unused portion of the U.S. Revolving
Committed Amount or the Multicurrency Revolving Committed Amount at any time or
from time to time upon not less than five (5) Business Days’ prior written
notice to the Administrative Agent (which shall notify the Lenders thereof as
soon as practicable) of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction which
shall be in a minimum amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent; provided that no such reduction or termination shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, (i) the aggregate principal
outstanding Dollar Amount of U.S. Revolving Loans plus the aggregate principal
Dollar Amount of Swingline Loans shall exceed the aggregate U.S. Revolving
Committed Amount, as reduced and (ii) after giving effect to any voluntary
reduction, the aggregate principal outstanding Dollar Amount of Multicurrency
Revolving Loans shall not exceed the aggregate Multicurrency Revolving Committed
Amount, as reduced.

(b) Reserved.

(c) Swingline Committed Amount. If the U.S. Revolving Committed Amount is
reduced below the then current Swingline Committed Amount, the Swingline
Committed Amount shall automatically be reduced by an amount such that the
Swingline Committed Amount equals the U.S. Revolving Committed Amount.

 

44



--------------------------------------------------------------------------------

(d) Maturity Date. The U.S. Revolving Commitments, Multicurrency Revolving
Commitments and the Swingline Commitment shall automatically terminate on the
Maturity Date.

Section 2.7 Prepayments.

(a) Optional Prepayments and Repayments. The Borrower shall have the right to
prepay the Term Loans and repay the Revolving Loans and Swingline Loans in whole
or in part from time to time; provided, however, that each partial prepayment or
repayment of (i) Revolving Loans or Term Loans that are Alternate Base Rate
Loans shall be in a minimum principal amount of $500,000 and integral multiples
of $100,000 in excess thereof (or the remaining outstanding principal amount),
(ii) Revolving Loans or Term Loans that are LIBOR Rate Loans or Offshore Rate
Loans shall be in a minimum principal amount of $2,000,000 and integral
multiples of $500,000 in excess thereof (or the remaining outstanding principal
amount) and (iii) Swingline Loans shall be in a minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof (or the remaining
outstanding principal amount). The Borrower shall give two Business Days’
irrevocable notice of prepayment in the case of LIBOR Rate Loans or Offshore
Rate Loans and same-day irrevocable notice on any Business Day in the case of
Alternate Base Rate Loans, to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable). To the extent that the Borrower elects
to prepay the Term Loans, amounts prepaid under this Section shall be
(i) applied ratably to the remaining principal installments thereof and
(ii) applied to the Term Loans of the Term Loan Lenders in accordance with their
respective Term Loan Commitment Percentages. To the extent the Borrower elects
to repay the Revolving Loans and/or Swingline Loans, amounts prepaid under this
Section shall be applied to the Revolving Loans and/or Swingline Loans, as
applicable of the Revolving Lenders in accordance with their respective U.S.
Revolving Commitment Percentages or Multicurrency Commitment Percentages, as
applicable. Within the foregoing parameters, prepayments under this Section
shall be applied first to Alternate Base Rate Loans, then to Offshore Rate Loans
and then to LIBOR Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section shall be subject to Section 2.15, but otherwise
without premium or penalty. Interest on the principal amount prepaid shall be
payable on the next occurring Interest Payment Date that would have occurred had
such loan not been prepaid or, at the request of the Administrative Agent,
interest on the principal amount prepaid shall be payable on any date that a
prepayment is made hereunder through the date of prepayment.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If at any time after the Closing Date, (A) the
sum of the aggregate principal amount of outstanding U.S. Revolving Loans plus
outstanding Swingline Loans shall exceed the U.S. Revolving Committed Amount,
the Borrower shall immediately prepay the U.S. Revolving Loans and Swingline
Loans in an aggregate amount sufficient to eliminate such excess (such
prepayment to be applied as set forth in clause (iii) below) or (B) the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of outstanding Multicurrency Revolving Loans shall exceed the
Multicurrency Revolving Committed Amount, the Borrower shall immediately prepay
the Multicurrency Revolving Loans in an amount sufficient to eliminate such
excess (such prepayment to be applied as set forth in clause (iii) below).

 

45



--------------------------------------------------------------------------------

(ii) Dispositions. Within 10 Business Days of the receipt of Net Proceeds in
excess of the Threshold Amount from any Disposition (or related series of
Dispositions) of Assets (including Capital Stock) other than any Dispositions
permitted under clauses (a) through (d) of Section 6.5, the Borrower shall
prepay Loans in an aggregate principal amount equal to (A) fifty percent
(50%) of the Net Proceeds derived from all such Dispositions in any fiscal year
up to the Threshold Amount for such fiscal year (such prepayment to be applied
as set forth in clause (iii) below) and (B) the Ratable Portion of one hundred
percent (100%) of the Net Proceeds derived from all such Dispositions during
such fiscal year in excess of the Threshold Amount (such prepayment to be
applied as set forth in clause (iii) below); provided, however, no prepayment
shall be required pursuant to this clause (ii) unless and until the aggregate
amount of all Dispositions of Assets (including Capital Stock) during any fiscal
year exceeds the Threshold Amount.

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.7(b)(i), (1) first
to the outstanding Swingline Loans and (2) second ratably to the outstanding
Revolving Loans; and

(B) with respect to all amounts prepaid pursuant to Sections 2.7(b)(ii),
(1) first to the Term Loan (ratably to the remaining amortization payments
thereof), without the application of any prepayment penalty or premium,
(2) second to the Swingline Loans (without a simultaneous corresponding
reduction of the Swingline Committed Amount) and (3) third ratably to the
Revolving Loans (without a simultaneous corresponding reduction of the U.S.
Revolving Committed Amount or Multicurrency Revolving Committed Amount). Within
the parameters of the applications set forth above, prepayments shall be applied
first to Alternate Base Rate Loans, then to Offshore Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section shall be subject to Section 2.15 and be accompanied by
interest on the principal amount prepaid through the date of prepayment, but
otherwise without premium or penalty.

 

46



--------------------------------------------------------------------------------

(c) Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrower’s obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.

(d) Prepayments Prior to December 31, 2011. Notwithstanding the foregoing, any
prepayment made pursuant to Section 2.7(a) of any portion of the outstanding
Term Loan made prior to December 31, 2011 shall be subject to a premium equal to
the principal amount of such prepayment multiplied by 1%.

Section 2.8 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.9 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b) Upon the occurrence and during the continuance of a (i) Bankruptcy Event or
a Payment Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest at a rate per annum
which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 9.1. Any default interest owing under this
Section 2.8(b) shall be due and payable on the earlier to occur of (x) demand by
the Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Maturity Date.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand as provided therein.

 

47



--------------------------------------------------------------------------------

Section 2.9 Conversion Options.

(a) The Borrower may, in the case of Revolving Loans and the Term Loan, elect
from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans or to
continue LIBOR Rate Loans, by delivering a Notice of Conversion/Extension to the
Administrative Agent at least two Business Days prior to the proposed date of
conversion or continuation. In addition, the Borrower may elect from time to
time to convert all or any portion of a LIBOR Rate Loan to an Alternate Base
Rate Loan by giving the Administrative Agent irrevocable written notice thereof
by 11:00 A.M. one (1) Business Day prior to the proposed date of conversion. If
the date upon which an Alternate Base Rate Loan is to be converted to a LIBOR
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. LIBOR Rate Loans may only be converted to
Alternate Base Rate Loans on the last day of the applicable Interest Period. If
the date upon which a LIBOR Rate Loan is to be converted to an Alternate Base
Rate Loan is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period to such succeeding Business Day such Loan shall bear interest as if it
were an Alternate Base Rate Loan. All or any part of outstanding Alternate Base
Rate Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
All or any part of outstanding LIBOR Rate Loans may be converted as provided
herein; provided that partial conversions shall be in an aggregate principal
amount of $2,000,000 or a whole multiple of $500,000 in excess thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

(c) Offshore Rate Loans cannot be converted to LIBOR Rate Loans or to Alternate
Base Rate Loans.

Section 2.10 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to (i) any Alternate Base Rate Loan
based on the Prime Rate, (ii) any Offshore Rate Loan based on the Offshore Rate
or (iii) any LIBOR Loan made in Pounds Sterling shall be calculated on the basis
of a year of 365 days (or 366 days, as applicable) for the actual days elapsed.
All other fees, interest and all other amounts payable hereunder shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof. Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the Lenders of the effective date and the amount of each such
change.

 

48



--------------------------------------------------------------------------------

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, and in no event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

49



--------------------------------------------------------------------------------

Section 2.11 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Agreement,
each payment under this Agreement shall be applied, first, to any fees then due
and owing by the Borrower pursuant to Section 2.5, second, to interest then due
and owing hereunder of the Borrower and, third, to principal then due and owing
hereunder and under this Agreement of the Borrower. Each payment on account of
any fees pursuant to Section 2.5 shall be made pro rata in accordance with the
respective amounts due and owing. Each optional repayment and prepayment by the
Borrower on account of principal of and interest on the Revolving Loans and on
the Term Loan, as applicable, shall be applied to such Loans, as applicable, on
a pro rata basis and, to the extent applicable, in accordance with the terms of
Section 2.7(a) hereof. Each mandatory prepayment on account of principal of the
Loans shall be applied to such Loans, as applicable, on a pro rata basis and, to
the extent applicable, in accordance with Section 2.7(b). All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified on Section 9.2 in immediately available
funds (A) in the case of Loans or other amounts denominated in Dollars, shall be
made in Dollars not later than 1:00 P.M. on the date when due and (B) in the
case of Loans or other amounts denominated in a Foreign Currency, shall be made
in such Foreign Currency not later than the Applicable Time specified by the
Administrative Agent on the date when due. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the application of default interest pursuant to Section 2.8) by the
Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents shall automatically
become due and payable in accordance with the terms of such Section), all
amounts collected or received by the Administrative Agent or any Lender on
account of the Obligations or any other amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows (irrespective of
whether the following costs, expenses, fees, interest, premiums, scheduled
periodic payments or Obligations are allowed, permitted or recognized as a claim
in any proceeding resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

 

50



--------------------------------------------------------------------------------

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Lender;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest, and including, with respect to any Bank Product, any fees, premiums
and scheduled periodic payments due under such Bank Product and any interest
accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Obligations,
and including with respect to any Bank Product, any breakage, termination or
other payments due under such Bank Product and any interest accrued thereon;

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Credit Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to the Borrower or whoever may
be lawfully entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders and any Bank Product Provider
shall receive an amount equal to its pro rata share (based on the proportion
that the then outstanding Loans held by such Lender or the outstanding
obligations payable to such Bank Product Provider bears to the aggregate then
outstanding Loans and obligations payable under all Bank Products) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and
“SIXTH” above. Notwithstanding the foregoing terms of this Section, only
payments under the Guaranty (as opposed to ordinary course principal, interest
and fee payments hereunder) shall be applied to obligations under any Bank
Product. Amounts distributed with respect to any Bank Product Debt shall be the
last Bank Product Amount reported to the Administrative Agent; provided that any
such Bank Product Provider may provide an updated Bank Product Amount to the
Administrative Agent prior to payments made pursuant to this Section. The
Administrative Agent shall have no obligation to calculate the amount to be
distributed with respect to any Bank Product Debt, but may rely upon written
notice of the amount (setting forth a reasonably detailed calculation) from the
applicable Bank Product Provider. In the absence of such notice, the
Administrative Agent may assume the amount to be distributed is the Bank Product
Amount last reported to the Administrative Agent.

 

51



--------------------------------------------------------------------------------

Section 2.12 Non-Receipt of Funds by the Administrative Agent.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Alternate
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Extension of Credit to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Extension of Credit. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

52



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Swingline Loans
and to make payments pursuant to Section 9.5(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any such payment under Section 9.5(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 9.5(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any Loans that were requested to
be converted into or continued as LIBOR Rate Loans shall remain as or be
converted into Alternate Base Rate Loans. Until any such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made as,
continued as, or converted into, LIBOR Rate Loans for the Interest Periods so
affected.

Section 2.14 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

 

53



--------------------------------------------------------------------------------

(ii) subject the Administrative Agent, any Lender or any other recipient of any
payment to be made by or on account of any obligation of any Credit Party under
any Credit Document to any (or any increase in any) Other Connection Taxes with
respect to any Credit Document or any participation in any Loan (except for the
imposition of, or any change in the rate of, any Net Income Tax); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or, in the case of clause
(ii), any Loan or any participation in any Loan) or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Administrative Agent, Lender or other recipient hereunder
(whether of principal, interest or any other amount) then, upon request of such
Administrative Agent, Lender, or other recipient and delivery of appropriate
supporting information to the Borrower as provided in Section 2.14(c), the
Borrower will pay to such Administrative Agent, Lender or other recipient, as
the case may be, such additional amount or amounts as will compensate such
Administrative Agent, Lender or other recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, together with supporting information in reasonable detail, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered, as the case may be, to the extent that
such Lender fails to make a demand for such compensation within six (6) months
after becoming aware of such Change in Law giving arise to such increased costs
or reductions.

 

54



--------------------------------------------------------------------------------

Section 2.15 Compensation for Losses; Eurocurrency Liabilities.

(a) Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or

(iii) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.19;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
reasonable and customary administrative fees charged by such Lender in
connection with the foregoing.

(b) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves under Regulation D with respect to “Eurocurrency
liabilities” within the meaning of Regulation D, or under any similar or
successor regulation with respect to Eurocurrency liabilities or Eurocurrency
funding, additional interest on the unpaid principal amount of each LIBOR Loan
equal to the actual costs of such reserves allocated to such LIBOR Loan by such
Lender (as reasonably determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such LIBOR Loan, provided the Borrower shall
have received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant interest payment
date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

 

55



--------------------------------------------------------------------------------

Section 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made free and
clear of and without reduction or withholding for any Taxes, provided that if
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment (including, for the avoidance of doubt, in the case of any Lender
that is treated as a partnership for U.S. federal income tax purposes, any such
deduction or withholding required to be made by such Lender (or any direct or
indirect beneficial owner of such Lender that is treated as a partnership for
U.S. federal income tax purposes) for the account of any of its direct or
indirect beneficial owners), then the applicable Withholding Agent shall make
such deduction and timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Credit Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender (or each of its beneficial owners), as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent,
such Lender (or its beneficial owners), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that, if such Indemnified Taxes or
Other Taxes were incorrectly or illegally imposed or asserted by the relevant
Governmental Authority, then the Administrative Agent and the Lenders shall use
commercially reasonable efforts to cooperate with the Borrower to seek a tax
refund of such incorrectly or illegally imposed Indemnified Taxes or Other Taxes
from the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. In addition, the
Borrower shall indemnify the Administrative Agent and each Lender, within 10
days after demand therefor, for any incremental Taxes that may become payable by
such Administrative Agent or Lender (or its beneficial owners) as a result of
any failure of any Credit Party to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to such Administrative Agent, pursuant to
clause (e), documentation evidencing the payment of Taxes. Notwithstanding
anything to the contrary contained herein, the Borrower shall not be required to
indemnify the Administrative Agent or any Lender for any interest or penalties
that are imposed solely as a result of a failure by the Administrative Agent or
any Lender to provide timely notice thereof to the Borrower.

 

56



--------------------------------------------------------------------------------

(d) Indemnification of the Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after demand therefor, for the full amount
of any Excluded Taxes attributable to such Lender that are payable or paid by
the Administrative Agent, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document against any
amount due to the Administrative Agent under this paragraph (d). The agreements
in paragraph (d) shall survive the resignation and/or replacement of the
Administrative Agent.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or as
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, in the case of any withholding Tax other than the U.S.
federal withholding Tax, the completion, execution and submission of such forms
shall not be required if in the Foreign Lender’s reasonable judgment such
completion, execution or submission would subject such Foreign Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Foreign Lender.

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

 

57



--------------------------------------------------------------------------------

(i) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(ii) any Foreign Lender (other than a Foreign Lender that is a U.S. Person)
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:

(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Credit Document, executed originals of Internal Revenue Service Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Credit Document, Internal Revenue
Service Form W-8BEN establishing an exemption from, or reduction of, U.S.
federally withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(B) executed originals of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Lender is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN;

 

58



--------------------------------------------------------------------------------

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such beneficial owner; or

(E) executed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower to determine the withholding or
deduction required to be made.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent (A) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller, and (B) other documentation reasonably requested by the Borrower and
the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

59



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including additional amounts paid by any Credit Party pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such
indemnifying party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over pursuant to this Section (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or any Lender be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the Administrative Agent or Lender in a
less favorable net after-Tax position than the Administrative Agent or Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
termination of the Credit Documents and payment of any obligations thereunder.

Section 2.17 Reserved.

Section 2.18 Illegality.

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Borrower thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be converted on the last day of the Interest Period for such Loans or within
such earlier period as required by law as Alternate Base Rate Loans. The
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

 

60



--------------------------------------------------------------------------------

Section 2.19 Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, (iii) any Lender becomes a Defaulting
Lender or (iv) any Lender (other than Wells Fargo) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of Section 9.1, so long as the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, termination,
waiver or consent, then the Borrower may, at its sole expenses and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.6), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.6;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

61



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.20 Reserved.

Section 2.21 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Swingline Lender hereunder; third, as the Borrower may request (so long as
no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement; fifth, to the payment of
any amounts owing to the Lenders or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lenders against that Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(A) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

62



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Commitment Fees. (1) No Commitment Fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any Commitment Fee accrued with respect to the Commitments of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s Swingline Exposure shall automatically (effective on
the day such Lender becomes a Defaulting Lender) be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that such reallocation does not cause the
aggregate Committed Funded Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment.

(v) Repayment of Swingline Loans. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under Law,
prepay Swingline Loans in an amount equal to the Swingline Lender’s Fronting
Exposure.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swingline Lender agree in writing in their sole discretion (acting reasonably)
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Swingline Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.21(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

63



--------------------------------------------------------------------------------

(c) Termination of Impacted Lenders. The Borrower may terminate the unused
amount of the Commitment of any Defaulting Lender that is an Impacted Lender
upon not less than ten (10) Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.21(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Impacted Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Bank or
any Lender may have against such Impacted Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

Section 3.1 Existence, Qualification and Power; Compliance with Laws.

Each Credit Party (a) is a corporation, limited partnership, partnership,
limited liability partnership, limited liability limited partnership or limited
liability company duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all governmental
licenses, authorizations, consents and approvals necessary to (i) own its
assets, carry on its business and (ii) execute, deliver, and perform its
obligations under the Credit Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws, except, in each case referred to in clause (b)(i),
(c) or this clause (d), to the extent that any failure regarding the foregoing
could not reasonably be expected to have a Material Adverse Effect.

Section 3.2 Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) materially conflict with or result in any breach or contravention of, or the
creation of any Lien under, any material Contractual Obligation to which such
Person is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Person or its Property is subject; or (c) violate any
Law.

 

64



--------------------------------------------------------------------------------

Section 3.3 Governmental Authorization.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document.

Section 3.4 Binding Effect.

This Agreement has been, and each other Credit Document, when delivered
hereunder, will have been duly executed and delivered by each Credit Party that
is party thereto. This Agreement constitutes, and each other Credit Document
when so delivered will constitute, a legal, valid and binding obligation of such
Credit Party, enforceable against each Credit Party that is party thereto in
accordance with its terms, subject as to enforcement of remedies to (a) any
Debtor Relief Laws and (b) general principles of equity, whether applied by a
court of law or equity.

Section 3.5 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness
in accordance with GAAP consistently applied throughout the period covered
thereby.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 3.6 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Credit Party, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Credit Party
or any of its Subsidiaries or against any of their properties or revenues which
(a) purport to affect or pertain to this Agreement or any other Credit Document,
or any of the transactions contemplated hereby, or (b) individually or
collectively, could reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

Section 3.7 No Default.

No Credit Party nor any Subsidiary is in default under or with respect to any
Contractual Obligation which in the Borrower’s reasonable judgment would have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Credit Document.

Section 3.8 Ownership of Property; Liens.

Each Credit Party and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real Property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, have a Material Adverse Effect.
As of the Closing Date, the Property of each Credit Party and its Subsidiaries
will be subject to no Liens, other than Permitted Liens.

Section 3.9 Environmental Compliance.

The Credit Parties and their Subsidiaries conduct in the ordinary course of
business a review of the effect of existing Environmental Laws to the extent
they are applicable to the business and properties of the Credit Parties and
their Subsidiaries and related claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 3.10 Insurance.

The properties of the Credit Parties and their Subsidiaries are insured with
reputable insurance carriers with a rating by the A.M. Best Company reasonably
acceptable to the Administrative Agent, not Affiliates of the Credit Parties, in
such amounts (after giving effect to any self-insurance compatible with the
following standards), with such deductibles and covering such risks as are
customarily carried by companies of similar financial condition and strength
engaged in similar businesses and owning similar properties in localities where
the Credit Parties or their Subsidiaries operate.

Section 3.11 Taxes.

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all income tax returns and all other material tax returns (federal,
state, local and foreign) required to be filed and paid (a) all material amounts
of taxes shown thereon to be due (including interest and penalties) and (b) all
other material taxes, fees, assessments and other governmental charges
(including mortgage recording taxes, documentary stamp taxes and intangibles
taxes) owing by it, except for such taxes (i) that are not yet delinquent or
(ii) that are being contested in good faith and by proper proceedings, and
against which adequate reserves are being maintained in accordance with GAAP.
None of the Credit Parties or their Subsidiaries is aware as of the Closing Date
of any proposed tax assessments of a material amount against it or any of its
Subsidiaries.

 

66



--------------------------------------------------------------------------------

Section 3.12 ERISA Compliance.

No Reportable Event exists with respect to any Plan except as could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
any Credit Party, no Multiemployer Plan is in “endangered status” or “critical
status” within the meaning of Section 432(b) of the Code except as could not
reasonably be expected to have a Material Adverse Effect. Each Single Employer
Plan has complied with the applicable provisions of ERISA and the Code except
where failure to so comply could not reasonably be expected to have a Material
Adverse Effect. No termination of a Single Employer Plan has occurred resulting
in any liability that has remained underfunded which could reasonably be
expected to have a Material Adverse Effect. No Lien in favor of the PBGC or a
Plan exists which could reasonably be expected to have a Material Adverse
Effect. The present value of all accrued benefits under each Single Employer
Plan (based on those assumptions used to fund such Plans), if any, did not, as
of the last annual valuation date prior to the date on which this representation
is made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits so as to cause a Material Adverse Effect to exist, and no
Single Employer Plan is in “at risk” status within the meaning of Code
Section 430(i) so as to cause a Material Adverse Effect to exist. Neither any
Credit Party nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan which
could reasonably be expected to have a Material Adverse Effect.

Section 3.13 Subsidiaries.

As of the Closing Date, the Credit Parties have no Subsidiaries other than those
specifically disclosed in Schedule 1.1 and have no equity investments in any
other corporation or entity other than those disclosed in writing to the
Administrative Agent and the Lenders by or on behalf of the Credit Parties or
any of their Subsidiaries on or before the Closing Date.

Section 3.14 Margin Regulations; Investment Company Act.

(a) No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

 

67



--------------------------------------------------------------------------------

(b) No Credit Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.15 No Financing of Corporate Takeovers.

No proceeds of any Extension of Credit will be used to acquire any security in
any transaction which is subject to Sections 13(d) and 14(d) of the Exchange
Act, except as otherwise permitted pursuant to Section 6.3(f) hereof.

Section 3.16 Insider.

No Credit Party is, and no Person having “control” (as that term is defined in
12 U.S.C. § 375(b)(5) or in regulations promulgated pursuant thereto) of a
Credit Party is, an “executive officer”, “director”, or “person who directly or
indirectly or in concert with one or more persons owns, controls, or has the
power to vote more than 10% of any class of voting securities” (as those terms
are defined in 12 U.S.C. §375(b) or in regulations promulgated pursuant thereto)
of any Lender, of a bank holding company of which any Lender is a subsidiary.

Section 3.17 Disclosure.

No statement, information, report, representation, or warranty made by any
Credit Party in any Credit Document or furnished to the Administrative Agent or
any Lender by or on behalf of any Credit Party in connection with any Credit
Document contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made and at the time at
which they were made and taken as a whole, not misleading. There is no fact
(excluding economic conditions not peculiar to the Credit Parties or any
Subsidiary) known to the Credit Parties or any of their Subsidiaries and not
known to the public generally which materially adversely affects its assets or
in the future could reasonably be expected to (so far as the Credit Parties or
any of their Subsidiaries can now foresee) result in a Material Adverse Effect,
which has not been disclosed to the Administrative Agent and the Lenders by or
on behalf of the Credit Parties or any of their Subsidiaries prior to the
Closing Date in connection with the transactions contemplated hereby.

Section 3.18 Intellectual Property; Licenses, Etc.

The Credit Parties and their Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

Section 3.19 Businesses.

The Credit Parties are presently engaged directly or through wholly-owned
Subsidiaries or investments in (a) the pawn shop business, (b) the business of
cashing checks and conducting related cash dispensing transactions, (c) the
business of making and collecting consumer loans, (d) the business of offering
money order, wire transfer and pre-paid card related services to its customers
and (e) other activities related to consumer financing and general consumer
financial services.

Section 3.20 Common Enterprise.

The Credit Parties and their Subsidiaries are engaged in the businesses set
forth in Section 3.19 hereof as of the Closing Date, as well as in certain other
businesses. These operations require financing on a basis such that the credit
supplied can be made available from time to time to the Borrower and various of
its Subsidiaries, as required for the continued successful operation of the
Borrower and its Subsidiaries as a whole. The Borrower has requested the Lender
to make credit available hereunder primarily for the purposes of financing the
operations of the Credit Parties and their Subsidiaries. The Borrower and each
of its Subsidiaries expects to derive benefit (and the Board of Directors of the
Borrower and each of its Subsidiaries has determined that such Subsidiary may
reasonably be expected to derive benefit), directly or indirectly, from the
credit extended by the Lenders hereunder, both in its separate capacity and as a
member of the group of companies, since the successful operation and condition
of the Credit Parties and each of their Subsidiaries is dependent on the
continued successful performance of the functions of the group as a whole.

Section 3.21 Solvent.

Each of the Credit Parties is (in the case of each Guarantor, after taking into
account all rights of indemnification from the Borrower and all rights of
contribution from the other Guarantors), and the Credit Parties and their
Subsidiaries are on a Consolidated basis, Solvent.

Section 3.22 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto to the extent that failure to so comply could reasonably be
expected to have a Material Adverse Effect.

Section 3.23 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

69



--------------------------------------------------------------------------------

Section 3.24 Compliance with OFAC Rules and Regulations.

(a) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC that are described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time to the extent that such violation could reasonably
be expected to have a Material Adverse Effect.

(b) None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
10% of its assets located in Sanctioned Entities, or (iii) derives more than 10%
of its operating income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Entities. To the Borrower’s knowledge, no proceeds of any
Loan will be used, or have been used, to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date.

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement and Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a duly
authorized officer of each party hereto, (ii) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note,
(iii) for the account of each Term Loan Lender requesting a promissory note, a
duly executed Term Loan Note, (iv) for the account of the Swingline Lender
requesting a promissory note, the Swingline Loan Note and (v) counterparts of
any other Credit Document, executed by the duly authorized officers of the
parties thereto and.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation/Charter Documents. Original certified articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

 

70



--------------------------------------------------------------------------------

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) as of the Closing Date
to be true and correct and in force and effect as of such date.

(iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

(iv) Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Authorized Officer of each
Credit Party certified by an officer (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) to be true and correct
as of the Closing Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received an
opinion or opinions of counsel for the Credit Parties, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each Credit
Party and opinions as to the non-contravention of the Credit Parties’
organizational documents).

(d) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Borrower as to
the financial condition, solvency and related matters of the Credit Parties and
their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of
Exhibit 4.1(g) hereto.

(e) Account Designation Notice. The Administrative Agent shall have received the
executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

 

71



--------------------------------------------------------------------------------

(f) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

(g) Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the Transactions have been obtained
and all applicable waiting periods have expired without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing.

(h) Compliance with Laws. The financings and other Transactions contemplated
hereby shall be in compliance in all material respects with all applicable laws
and regulations (including all applicable securities and banking laws, rules and
regulations).

(i) Bankruptcy. There shall be no bankruptcy or insolvency proceedings pending
with respect to any Credit Party or any Subsidiary thereof.

(j) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.2) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.

(k) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.5, each in
form and substance satisfactory to each of them.

(l) No Material Adverse Change. Since December 31, 2010, there shall have been
no material adverse change in the business, properties, prospects, operations or
condition (financial or otherwise) of the Credit Parties or any of their
respective Subsidiaries.

(m) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by an Authorized Officer of the
Borrower as of the Closing Date, substantially in the form of Exhibit 4.1(p)
stating that (i) there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) that purports to affect any Credit
Party or any of its Subsidiaries, or any Transaction, which action, suit,
investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date, (ii) immediately after
giving effect to this Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, and (B) all representations and warranties contained herein and
in the other Credit Documents are true and correct and (iii) each of the other
conditions precedent in Section 4.1 have been satisfied, except to the extent
the satisfaction of any such condition is subject to the judgment or discretion
of the Administrative Agent or any Lender.

 

72



--------------------------------------------------------------------------------

(n) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.5.

(o) Additional Matters. All other documents and legal matters in connection with
the Transactions shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the other Credit Documents and which are contained
in any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding U.S. Revolving
Loans plus outstanding Swingline Loans shall not exceed the U.S. Revolving
Committed Amount then in effect, (ii) the aggregate principal amount of
outstanding Multicurrency Revolving Loans shall not exceed the Multicurrency
Revolving Committed Amount, and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Committed Amount.

 

73



--------------------------------------------------------------------------------

(d) Additional Conditions to Revolving Loans. If (i) a U.S. Revolving Loan is
requested, all conditions set forth in Section 2.1(A) shall have been satisfied
and (ii) a Multicurrency Revolving Loan is requested, all conditions set forth
in Section 2.1(B) shall have been satisfied.

(e) Reserved.

(f) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.4 shall have been satisfied and
(ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s in respect of its Swingline Commitment.

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (f), as applicable,
have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) the Obligations and all other amounts owing
to the Administrative Agent or any Lender hereunder are paid in full in cash,
such Credit Party shall, and shall cause each of their Subsidiaries, to:

Section 5.1 Financial Statements.

Deliver to the Administrative Agent (for distribution to the Lenders), in form
and detail satisfactory to the Administrative Agent and the Required Lenders:

(a) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the first three (3) quarterly fiscal
periods of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such fiscal period,
and consolidated statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for that quarterly fiscal period and
for that portion of the fiscal year then ended, in each case setting forth in
comparative form the figures for the corresponding period of the preceding
fiscal year, all in reasonable detail and certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition, results of operations
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

 

74



--------------------------------------------------------------------------------

(b) Annual Financial Statements. As soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the close
of such fiscal year, and consolidated statements of income, retained earnings
and cash flows of the Borrower and its Consolidated Subsidiaries for such fiscal
year, in each case setting forth in comparative form the figures for the
preceding fiscal year, all in reasonable detail and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Administrative Agent (the “Accounting
Firm”), which report and opinion shall be prepared in accordance with GAAP and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any qualifications and exceptions not permissible under GAAP and
not reasonably acceptable to the Administrative Agent.

Section 5.2 Certificates; Other Information.

Deliver to the Administrative Agent (for distribution to the Lenders), in form
and detail satisfactory to the Administrative Agent and the Required Lenders:

(a) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and (b) hereof, a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower.

(b) Management Letters, etc. Promptly after requested by the Administrative
Agent or any Lender, copies of any detailed audit reports or management letters
submitted to the board of directors (or the audit committee of the board of
directors) of the Credit Parties by independent accountants in connection with
the accounts or books of the Credit Parties or any Subsidiary, or any audit of
any of them.

(c) Reports; SEC Filings; Regulatory Reports; Etc. Promptly after the same are
available, (i) copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Borrower,
(ii) copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto and
(iii) all material regulatory reports specifically concerning the Borrower and
its Subsidiaries.

(d) Balance Sheets. As soon as available, but in any event not later than the
earlier of (i) 90 days after the end of each fiscal year of the Borrower or
(ii) promptly after receiving board approval, projected annual consolidated
balance sheets, and statements of income of the Borrower and its Consolidated
Subsidiaries for the immediately succeeding fiscal year.

 

75



--------------------------------------------------------------------------------

(e) Information Under Other Agreements. Simultaneously with the providing to any
Person in connection with the Note Agreements, any of the “Credit Documents” as
referred to therein, any Additional Secured Senior Debt or any Additional
Unsecured Senior Debt, of each notice of default or potential default, and each
request for amendment, consent or waiver, a copy of such notice or request,
together with any other information reasonably requested by Administrative Agent
or the Required Lenders with respect thereto.

(f) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.1(b), an Officer’s Certificate signed by the
chief executive officer of the Borrower.

(g) Changes in Corporate Structure. Promptly upon any merger, consolidation,
dissolution or other material change in corporate structure of any Credit Party
or any of its Subsidiaries permitted pursuant to the terms hereof, notice of
such change in corporate structure to the Administrative Agent.

(h) General Information. Promptly, such additional information regarding the
business, financial or corporate affairs of the Credit Parties or any Subsidiary
as the Administrative Agent or any Lender may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 5.1(a) or (b) or
Section 5.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 9.2; or (ii) on
which such documents are posted on the Borrower’s behalf on http://www.sec.gov;
provided that: (A) the Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents. Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide either paper or
electronic copies (at the Borrower’s option) of the Compliance Certificates
required by Section 5.2(a) to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

In addition, documents delivered by the Borrower to the Administrative Agent
pursuant to clauses (a), (b), and (d) through (g) of Section 5.2 may be made
available to the Lenders through the Platform in accordance with the provisions
of Section 9.2(d).

 

76



--------------------------------------------------------------------------------

Section 5.3 Notices.

The Credit Parties shall promptly notify the Administrative Agent and each
Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted in or could reasonably be expected to result
in a Material Adverse Effect;

(c) of any litigation, investigation or proceeding affecting any Credit Party in
which the damages, penalties, fines or other sanctions could reasonably be
expected to exceed $10,000,000 (to the extent not covered by independent
third-party insurance);

(d) of the occurrence of any ERISA Event; and

(e) of any change in accounting policies or procedures by the Borrower or any
Subsidiary that could reasonably be expected to have a material impact on the
Consolidated financial statements of Borrower.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 5.3(a) hereof
shall describe with particularity any and all provisions of this Agreement or
other Credit Document that have been breached.

Section 5.4 Payment of Obligations.

The Credit Parties shall, and shall cause each of their Subsidiaries to, pay and
discharge, as the same shall become due and payable, all its material
obligations and liabilities, including (a) all its material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all its material lawful claims which, if unpaid, would by law become
a Lien upon its Property; and (c) all its material Indebtedness, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness; provided, however, that
the Credit Parties and each Subsidiary shall not be required to pay any such
amount if and so long as the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings and appropriate
accruals and reserves therefor have been established in accordance with GAAP.

Section 5.5 Preservation of Existence, Etc.

Each Credit Party shall, and shall cause each of its Subsidiaries to, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the laws of the jurisdiction of its organization; take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
in a transaction permitted by Section 6.4 or 6.5 hereof or except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

Section 5.6 Maintenance of Properties.

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each Credit Party shall, and shall cause each of its
Subsidiaries to, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

Section 5.7 Maintenance of Insurance.

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
with reputable national insurance companies, not Affiliates of the Credit
Parties, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of similar financial
condition and strength engaged in the same or similar business and owning
similar properties in localities where the Credit Parties or their Subsidiaries
operate, of such types and in such amounts (it being acknowledged by the Lenders
that the Borrower may maintain self-insurance which the Borrower has represented
pursuant to Section 3.10 is compatible with the standards set forth herein) as
are customarily carried under similar circumstances by such other Persons.

Section 5.8 Compliance with Laws.

Each Credit Party shall, and shall cause each of its Subsidiaries to, comply in
all material respects with the requirements of all Laws applicable to it or to
its business or Property except in such instances in which (i) such requirement
of Law is being contested in good faith or a bona fide dispute exists with
respect thereto; or (ii) the failure to comply therewith could not be reasonably
expected to have a Material Adverse Effect.

Section 5.9 Books and Records.

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
books, records and accounts with respect to itself and the Subsidiaries which,
in reasonable detail, accurately and fairly reflect their transactions and
dispositions of their assets, and maintain a system of internal accounting
controls sufficient to provide reasonable assurances that (a) transactions are
executed in accordance with management’s general or specific authorization,
(b) transactions are recorded as necessary (i) to permit preparation of
financial statements in accordance with GAAP, and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

78



--------------------------------------------------------------------------------

Section 5.10 Inspection Rights.

Each Credit Party shall, and shall cause each of its Subsidiaries to, subject to
Section 9.14 hereof, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers and independent public accountants, all at
the expense of the Lenders and at such reasonable times during normal business
hours and as often as may be reasonably desired, in each case upon request of
the Required Lenders or the Administrative Agent and reasonable advance notice
to the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours and without
advance notice.

Section 5.11 Compliance with ERISA.

The Borrower shall do, and cause each of its ERISA Affiliates to do, each of the
following: (a) maintain each Single Employer Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state law and maintain each Foreign Plan in compliance in all material respects
with all applicable laws; (b) preclude each Single Employer Plan which is
qualified under Section 401(a) of the Code from being determined to be
disqualified in any final assessment by the IRS; (c) make all required
contributions to any Plan subject to Section 412 or 430 of the Code; and
(d) make all contributions required under its Foreign Plans; except to the
extent that failure to so comply with respect to each of clauses (a) through
(d) above could not reasonably be expected to have a Material Adverse Effect.

Section 5.12 Use of Proceeds.

The Borrower shall use the proceeds of the Extension of Credits (a) to
consummate Acquisitions permitted hereunder, (b) to refinance certain existing
Indebtedness of the Credit Parties and (c) for working capital and other general
corporate purposes not in contravention of any Law or of any Credit Document.

Section 5.13 Further Assurances.

(a) Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the delivery of certain materials and/or
information provided by or on behalf of the Credit Parties to the Administrative
Agent and Lenders (collectively, “Information Materials”) and will designate
Information Materials (i) that are either available to the public or not
material with respect to the Credit Parties and their Subsidiaries or any of
their respective securities for purposes of United States federal and state
securities Laws, as “Public Information” and (ii) that are not Public
Information as “private” or “confidential” information”.

 

79



--------------------------------------------------------------------------------

(b) Additional Information. The Credit Parties shall provide such information
regarding the operations, business affairs and financial condition of the Credit
Parties and their Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

(c) Further Assurances. Upon the reasonable request of the Administrative Agent,
the Credit Parties will duly execute and deliver to the Administrative Agent any
and all such further instruments and documents (in form and substance reasonably
satisfactory to the Borrower) as may be reasonably necessary or advisable, in
the opinion of the Administrative Agent, to further the intent of the parties as
expressed in the Credit Documents and to obtain the full benefits of the Credit
Documents.

(d) Unauthorized Filings. The Borrower shall cause any unauthorized UCC
financing statement to be removed of record within not less than thirty
(30) days following written request by the Administrative Agent.

Section 5.14 Notice of Formation of Subsidiary.

Promptly upon the formation of any Subsidiary (other than an Immaterial
Subsidiary) and in any event within 30 days after such formation, the Borrower
shall give the Administrative Agent written notice thereof.

Section 5.15 New Domestic Subsidiaries.

The Borrower shall cause each Domestic Subsidiary (other than an Immaterial
Subsidiary) which any Credit Party or any of their Subsidiaries forms or
acquires during the term of this Agreement to execute and deliver to the
Administrative Agent a Joinder Agreement, together with a certified copy of a
resolution of the board of directors (or other authorizing document of the
appropriate governing body or Person) of such Domestic Subsidiary authorizing
the execution and delivery of the Joinder Agreement and the performance of its
terms, together with such other opinions, certificates, and documents as the
Administrative Agent may reasonably request in connection therewith.

Section 5.16 Opinions Regarding Obligations of Guarantors.

Within forty-five (45) days after written request by the Required Lenders, which
the Required Lenders shall be entitled to make at any time, the Borrower shall
obtain or cause to be provided in favor of the Lenders an opinion of local
counsel reasonably satisfactory to the Required Lenders for any of the
Guarantors that opines (a) to such Guarantor’s (i) existence and good standing
in its jurisdiction of formation, (ii) due authority to execute the Guaranty,
and (iii) due execution, delivery and performance of the Guaranty and (b) to the
enforceability of the Guaranty against such Guarantor; provided that Borrower
shall be obligated to provide no more than one opinion of local counsel as to
each Guarantor at any time during the period in which this Agreement is in
effect.

 

80



--------------------------------------------------------------------------------

Section 5.17 Post Closing Covenant.

Within ten (10) Business Days after the Closing Date (or such longer period of
time as agreed to by the Administrative Agent in its sole discretion), the
Administrative Agent shall have received original certified articles of
incorporation or other charter documents, as applicable, of certain Guarantors
(to the extent not delivered on the Closing Date) certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its incorporation or organization, as applicable.

ARTICLE VI

NEGATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) the Obligations and all other amounts owing
to the Administrative Agent or any Lender hereunder are paid in full in cash,
that:

Section 6.1 Liens.

The Credit Parties shall not, and shall not permit any Subsidiary to, create,
incur, assume or suffer to exist, any Lien upon any of its Property, Assets or
revenues, whether now owned or hereafter acquired, other than Permitted Liens.
The Credit Parties shall not, and shall not permit any Subsidiary to, become
subject to a Negative Pledge except (a) pursuant to the Private Placement Notes,
(b) pursuant to any Additional Unsecured Senior Debt permitted by
Section 6.2(p), (c) pursuant to any Additional Secured Senior Debt permitted by
Section 6.2(q) so long as such negative pledge relates to Property financed by
or the subject of such Indebtedness, (d) constituting customary provisions
restricting subletting or assignment of any leases of any Credit Party or any
Subsidiary or provisions in agreements that restrict the assignment of such
agreement or any rights thereunder, (e) constituting restrictions on the sale or
other disposition of any Property securing Indebtedness as a result of a Lien on
such Property permitted hereunder, (f) constituting customary restrictions on
cash, other deposits or assets imposed by customers and other persons under
contract entered into in the ordinary course of business, (g) constituting any
restriction or condition with respect to Property under an agreement that has
been entered into for the disposition of such Property, provided that such
disposition is otherwise permitted hereunder, or (h) constituting any
restriction or condition with respect to Property under a charter, lease,
license or other agreement that has been entered into for the employment of such
Property.

Section 6.2 Indebtedness.

The Credit Parties shall not, and shall not permit any Subsidiary to, incur,
create, contract, waive, assume, have outstanding, guarantee or otherwise be or
become liable, directly or indirectly, in respect of any Indebtedness, except
for:

(a) the Obligations arising out of or in connection with this Agreement and the
other Credit Documents;

 

81



--------------------------------------------------------------------------------

(b) current liabilities for taxes and assessments incurred in the ordinary
course of business, and other liabilities for unpaid taxes being contested in
good faith by the Borrower or any Subsidiary for which sufficient reserves have
been established;

(c) current amounts payable or accrued for other claims (other than for borrowed
funds or purchase money obligations) incurred in the ordinary course of
business, provided that all such liabilities, accounts and claims shall be
promptly paid and discharged when due or in conformity with customary trade
terms, except for those being contested in good faith by the Borrower or a
Subsidiary for which sufficient reserves have been established;

(d) contingent liabilities resulting from the endorsement of negotiable
instruments in the ordinary course of business;

(e) intercompany loans and advances, provided that the aggregate amount of
(i) outstanding Foreign Intercompany Loans made after the Closing Date, plus
(ii) Investments in Capital Stock of Foreign Subsidiaries made after the Closing
Date pursuant to Section 6.3(c) plus (iii) Foreign Acquisitions made after the
Closing Date pursuant to Section 6.3(f) plus (iv) Foreign Third Party Loans made
after the Closing Date pursuant to Section 6.2(w), shall not exceed 20% of Net
Worth at any time outstanding;

(f) Indebtedness and obligations owing under (i) Bank Products and (ii) other
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(g) Guaranty Obligations permitted under Section 6.17 hereof;

(h) the Private Placement Notes;

(i) with respect to Temporary Cash Investments, short term Indebtedness not
constituting “margin loans” and not exceeding $5,000,000 at any time in the
aggregate owed by the Borrower or a Consolidated Subsidiary to the broker or
investment firm which is holding assets for the account of the Borrower or a
Consolidated Subsidiary, but only to the extent that such Indebtedness is to be
repaid, in the ordinary course of business, by the collection or liquidation of
such assets at the maturity of such assets;

(j) intercompany payables for the purchase of goods and services in the ordinary
course of business;

(k) Indebtedness of the Credit Parties and their Subsidiaries existing as of the
Closing Date as referred to in the financial statements referenced in
Section 3.5 (and set out more specifically in Schedule 6.2(k) hereto) and any
renewals, refinancings or extensions thereof in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension and
the terms of any such renewal, refinancing or extension are not less favorable
to the obligor thereunder;

 

82



--------------------------------------------------------------------------------

(1) intercompany loans and advances among Foreign Subsidiaries;

(m) obligations in respect of earnout or similar payments payable in cash or
which may be payable in cash at the seller’s or obligee’s option;

(n) surety bonds delivered by any Credit Party or any Subsidiary in the ordinary
course of business;

(o) Subordinated Debt incurred after the Closing Date, provided that (i) prior
to the issuance thereof, the Borrower has delivered to the Administrative Agent
a Compliance Certificate which indicates that, on a pro forma basis after taking
into account the issuance of such Subordinated Debt and the use of the proceeds
thereof, there shall occur no Default or Event of Default and (ii) such
Indebtedness shall not have any scheduled amortization or mandatory prepayments
(other than mandatory prepayments resulting from a change of control) or
obligations to repurchase or redeem prior to thirty days after the Maturity
Date;

(p) Additional Unsecured Senior Debt of the Credit Parties, provided that
(i) prior to the incurrence thereof, the Borrower has delivered to the
Administrative Agent a Compliance Certificate which indicates that, on a pro
forma basis after taking into account the incurrence of such Additional
Unsecured Senior Debt and the use of the proceeds thereof, there shall occur no
Default or Event of Default, and (ii) such Indebtedness shall not have any
scheduled amortization or mandatory prepayments or obligations to repurchase or
redeem prior to thirty days after the Maturity Date (except as otherwise
permitted pursuant to Section 6.6(b)(iv));

(q) Additional Secured Senior Debt not to exceed 15% of Net Worth in aggregate
principal amount at any time outstanding;

(r) liabilities under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or liabilities with respect to workers’
compensation and other insurance coverage in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

(s) liabilities resulting from insurance premium financings in the ordinary
course of business;

(t) liabilities resulting from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds incurred in the ordinary course of business;

(u) trade payables incurred in the ordinary course of any Credit Party’s
business, or accrued expenses payable on customary terms and conditions in the
ordinary course of any Credit Party’s business;

 

83



--------------------------------------------------------------------------------

(v) Indebtedness pursuant to the Letter of Credit Facility Agreement; and

(w) Foreign Third Party Loans; provided, that the aggregate amount of such
Indebtedness plus (i) Foreign Acquisitions made after the Closing Date pursuant
to Section 6.3(f), plus (ii) the Investments in Capital Stock of Foreign
Subsidiaries made after the Closing Date pursuant to Section 6.3(c) plus
(iii) the aggregate amount of outstanding Foreign Intercompany Loans made after
the Closing Date pursuant to Section 6.2(e), shall not exceed 20% of Net Worth
at any time outstanding.

Section 6.3 Investments.

The Credit Parties shall not, and shall not permit any Subsidiary to, make or
have outstanding Investments in or to any Person, except for:

(a) pawn transactions, pawn loans and other consumer loans or participations
therein in the ordinary course of its day to day business;

(b) ownership of Capital Stock of Domestic Subsidiaries which, promptly after
the formation or acquisition thereof (except in the case of an Immaterial
Subsidiary), execute a Joinder Agreement;

(c) ownership of Capital Stock of Foreign Subsidiaries, provided that the
aggregate amount of such Investments, plus (i) Foreign Acquisitions made after
the Closing Date pursuant to Section 6.3(f) plus (ii) the aggregate amount of
outstanding Foreign Third Party Loans made after the Closing Date pursuant to
Section 6.2(w) plus (iii) the aggregate amount of outstanding Foreign
Intercompany Loans pursuant to Section 6.2(e), shall not exceed 20% of Net Worth
in aggregate amount at any time outstanding;

(d) Temporary Cash Investments and such other “cash equivalent” investments as
the Administrative Agent may from time to time approve;

(e) [Reserved];

(f) Acquisitions, provided (i) at time of such Acquisition and after giving
effect thereto, no Default or Event of Default shall exist, (ii) the Assets,
Property or business being acquired shall be in one or more of the types of
businesses described in clauses (a) through (c) of Section 3.19 hereof,
(iii) such Acquisition shall not be opposed by the board of directors (or other
governing body) of the Person being acquired, (iv) promptly upon becoming
available and in any event within five (5) days prior to any proposed
Acquisition for which the aggregate Acquisition Consideration for such
Acquisition is equal to or greater than $50,000,000, the Administrative Agent
shall have received a pro forma Compliance Certificate setting forth the
covenant calculations both immediately prior to and after giving effect to the
proposed Acquisition and certifying that no Default or Event of Default exists
or would occur as a result therefrom, (v) if immediately prior to or immediately
after such Acquisition and after giving effect thereto, the Leverage Ratio is
greater than or equal to 2.25 to 1.00, the Acquisition Consideration for any
single Acquisition shall not exceed 20% of Net Worth as of the most recent
fiscal quarter immediately preceding the Acquisition without the Required
Lenders approval, (vi) immediately after such Acquisition, the aggregate U.S.
Revolving Committed Amount plus the aggregate Multicurrency Revolving Committed
Amount exceed the aggregate outstanding amount of Revolving Loans by at least
$15,000,000, and (vii) the aggregate amount of (A) Foreign Acquisitions made
after the Closing Date, plus (B) the Investments in Capital Stock of Foreign
Subsidiaries made after the Closing Date pursuant to Section 6.3(c) plus (C) the
aggregate amount of outstanding Foreign Third Party Loans made after the Closing
Date pursuant to Section 6.2(w) plus (D) the aggregate amount of outstanding
Foreign Intercompany Loans pursuant to Section 6.2(e), shall not exceed 20% of
Net Worth at any time outstanding;

 

84



--------------------------------------------------------------------------------

(g) Investments after the Closing Date by the Borrower in Domestic Subsidiaries;

(h) intercompany receivables as a result of the transfer of goods and Property
in the ordinary course of business;

(i) Investments permitted under Section 6.4 and Section 6.6 hereof;

(j) Investments in existence as of the Closing Date (including existing loans to
officers of the Credit Parties and Subsidiaries for the purchase of Capital
Stock of the Borrower to the extent not otherwise prohibited by applicable Law)
and disclosed in writing to the Lenders on or before the Closing Date;

(k) Investments as a result of intercompany loans and advances permitted under
Section 6.2(e) hereof;

(l) Bank Products to the extent permitted hereunder; and

(m) other Investments in activities directly related to the types of business
permitted under Section 3.19 hereof, provided that the aggregate amount of such
Investments shall not exceed 10% of Net Worth in aggregate amount at any time;
provided, however, that (i) Investments for the purchase of real estate for the
purpose of administering, overseeing or operating one or more of the types of
business permitted under clauses (a) through (c) of Section 3.19 located or to
be located on such real estate shall not exceed $25,000,000 at any time
outstanding and (ii) Investments for the purchase of real estate where one or
more of the types of business permitted under clauses (a) through (c) of
Section 3.19 are not existing thereon or are not being administered or overseen
therefrom at the time of such purchase or cannot reasonably be expected to be
established thereon within twelve months following such purchase shall not
exceed $15,000,000 at any time outstanding.

 

85



--------------------------------------------------------------------------------

Section 6.4 Fundamental Changes.

The Credit Parties shall not, and shall not permit any Subsidiary to, merge,
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that, so long as no Default or Event of Default exists or
would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, (ii) any Guarantor, or (iii) in the
case of any such Subsidiary that is a Foreign Subsidiary, any Subsidiary;

(b) any Subsidiary may sell all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to a Guarantor; and

(c) the Borrower and any Subsidiary may make Dispositions permitted pursuant to
Section 6.5 hereof.

Section 6.5 Dispositions.

The Credit Parties shall not, and shall not permit any Subsidiary to, make any
Disposition or enter into any agreement to make any Disposition, except:

(a) Dispositions of obsolete, non-functioning or worn out Property, whether now
owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory and other Property in the ordinary course of
business for fair consideration;

(c) Dispositions permitted under Section 6.4 and Dispositions to a wholly-owned
Domestic Subsidiary which is a Guarantor;

(d) Dispositions of Capital Stock of the Borrower and Dispositions of Capital
Stock of a Subsidiary to the Borrower or to another Subsidiary; and

(e) Dispositions of Assets (including (i) Capital Stock of a Subsidiary other
than to the Borrower or another Subsidiary and (ii) arrangements whereby a
Credit Party or a Subsidiary sells or transfers any of its Assets, and
thereafter rents or leases those Assets (except for the sale and leaseback of
operating facilities)) not otherwise permitted in clauses (a) or (b) above, so
long as (i) at the time of such Disposition and after giving effect thereto, no
Default or Event of Default shall exist and (ii) the aggregate amount of such
Dispositions not otherwise permitted in clauses (a) through (e) above during any
fiscal year shall not exceed 17.5% of Consolidated Total Assets as of the last
day of the immediately preceding fiscal year without the prior consent of the
Required Lenders;

(f) the liquidation of cash and equivalents, which liquidation shall be in the
ordinary course of business;

(g) an assignment of an account to an insurance company providing credit
insurance to a Credit Party for purposes of collecting insurance proceeds of an
amount reasonably commensurate with the amount of the account so assigned,

 

86



--------------------------------------------------------------------------------

(h) termination of a lease of real or personal Property that is not necessary
for the ordinary course of business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an obligor’s default;

(i) Disposition of Property subject to casualty, expropriation or condemnation
proceedings;

(j) so long as no Event of Default has then occurred and is continuing or would
result therefrom, the transfer, assignment, cancellation, abandonment or other
disposition of intellectual Property rights in the ordinary course of business,
which in the reasonable good faith determination of the Borrower is not material
to the conduct of the business of the Borrower and its Subsidiaries taken as a
whole;

(k) voluntary terminations of any Hedging Agreement;

(l) so long as no Event of Default has then occurred and is continuing or would
result therefrom, licenses of patents, copyrights, trademarks, trade secrets or
other intellectual Property to third parties in the ordinary course of business;

(m) so long as no Event of Default has then occurred or is continuing or would
result therefrom, leases, subleases and terminations and abandonment of any
leasehold interest in real Property and granting of easements or rights of way
in respect of real Property, in each case in the ordinary course of business;

(n) the expiration of registered intellectual Property in accordance with its
statutory term; and

(o) the expiration of any contract, contract right or other agreement in
accordance with its term;

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair consideration or reasonable value.

Section 6.6 Restricted Payments.

The Credit Parties shall not, and shall not permit any Subsidiary to, directly
or indirectly pay any Restricted Payment; provided, however, (a) any Subsidiary
may declare and pay Dividends to or for the benefit of the Borrower or any
Guarantor, and (b) the Borrower may (i) make regularly scheduled interest
payments on Subordinated Debt, (ii) make regularly scheduled interest payments
on Additional Unsecured Senior Debt, (iii) subject to the proviso contained in
clause (iv) below, declare and pay Dividends (including the repurchase of
Capital Stock of the Borrower), (iv) make regularly scheduled principal payments
on Subordinated Debt in existence as of the Closing Date; provided however, the
sum of all Restricted Payments made pursuant to clause (iii) above and this
clause (iv) shall not exceed an aggregate amount equal to the sum of
(A) $238,475,000 plus (B) 50% of cumulative Net Income after September 30, 2010,
(v) make prepayments and regularly scheduled principal payments on Additional
Unsecured Senior Debt in an aggregate amount not to exceed $50,000,000 and
(vi) make prepayments on Additional Unsecured Senior Debt from the proceeds of
any Disposition of Assets on a pro rata basis with the prepayment of the Loans
as may be required under Section 2.7, in each case if and to the extent required
by the agreements governing such Additional Unsecured Senior Debt; provided,
that the Borrower shall make no Restricted Payments under clause (b)(i), clause
(b)(iii) or clause (b)(iv) unless there shall exist no Default or Event of
Default prior to or after giving effect to any such proposed Restricted Payment.

 

87



--------------------------------------------------------------------------------

Section 6.7 ERISA.

The Borrower shall not, and shall not permit any Subsidiary to, at any time
(a) engage in a transaction which could be subject to Section 4069 or 4212(c) of
ERISA; or (b) permit any Single Employer Plan to (i) engage in any non-exempt
“prohibited transaction” (as defined in Section 4975 of the Code), (ii) fail to
comply in any material respect with ERISA or any other applicable Laws, or
(iii) be in “at risk” status within the meaning of Code Section 430(i); which,
with respect to each event listed in clause (a) or (b) above, could be
reasonably expected to have a Material Adverse Effect.

Section 6.8 Change in Nature of Business.

The Credit Parties shall not, and shall not permit any Subsidiary to, engage in
any material line of business substantially different from those lines of
business conducted by the Credit Parties and their Subsidiaries on the date
hereof or other consumer financial services and businesses reasonably related
thereto.

Section 6.9 Transactions with Affiliates.

The Credit Parties shall not, and shall not permit any Subsidiary to, enter into
any transaction of any kind with any Affiliate of the Credit Parties, other than
arm’s-length transactions with Affiliates, transactions otherwise permitted
hereunder and transactions with Affiliates in the ordinary course of business.

Section 6.10 Burdensome Agreements.

The Credit Parties shall not, and shall not permit any Domestic Subsidiary to,
enter into any Contractual Obligation that limits the ability of any Domestic
Subsidiary to make Dividends or other Dispositions to the Borrower or to
otherwise transfer Property to the Borrower.

Section 6.11 Use of Proceeds.

The Credit Parties shall not, directly or indirectly, use the proceeds of any
Extension of Credit, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose.

 

88



--------------------------------------------------------------------------------

Section 6.12 Amendment of Organization Documents and Fiscal Year.

The Credit Parties shall not, and shall not permit any Subsidiary to, amend,
modify, or waive any of its rights under any Organization Documents in a manner
adverse to the Lenders. The Credit Parties shall not, and shall not permit any
Subsidiary to, change its fiscal quarters or fiscal year, except after providing
30 days prior written notice to the Administrative Agent and provided such
change does not have the effect of delaying or otherwise curing a Default or an
Event of Default that would have otherwise existed.

Section 6.13 Amendment of Subordinated Debt.

The Credit Parties shall not, and shall not permit any Subsidiary to, change or
amend (or take any action or fail to take any action the result of which is an
effective amendment or change) or accept any waiver or consent with respect to,
any document, instrument, or agreement relating to any Subordinated Debt that
would result in (a) a material increase in the principal, interest, overdue
interest, fees or other amounts payable under any Subordinated Debt, (b) an
acceleration in any date fixed for payment or prepayment of principal, interest,
fees or other amounts payable under any Subordinated Debt (including, without
limitation, as a result of any redemption), (c) a change in any of the
subordination provisions of any Subordinated Debt, (d) a change in any defined
term, covenant, term or provision in any Subordinated Debt which would result in
such Subordinated Debt containing a More Restrictive Covenant, or (e) a change
in any term or provision of any Subordinated Debt that could reasonably be
expected to have a material adverse effect on the interest of the Lenders.

Section 6.14 Amendment of Additional Unsecured Senior Debt.

The Credit Parties shall not, and shall not permit any Subsidiary to, change or
amend (or take any action or fail to take any action the result of which is an
effective amendment or change) or accept any waiver or consent with respect to,
any document, instrument, or agreement relating to any Additional Unsecured
Senior Debt that would result in (a) a change in any defined term, covenant,
term or provision in any Additional Unsecured Senior Debt which would result in
such Additional Unsecured Senior Debt containing a More Restrictive Covenant, or
(b) a change in any term or provision of any Additional Unsecured Senior Debt
that could reasonably be expected to have a material adverse effect on the
interest of the Lenders.

Section 6.15 Alteration of Material Agreements.

The Credit Parties will not, and will not permit any Subsidiary to, consent to
or permit any alterations, amendments, modifications, releases, waivers or
terminations of any material agreement to which it is a party, including but not
limited to the Note Agreements, the Private Placement Notes, the Additional
Secured Senior Debt and the Additional Unsecured Senior Debt, if such
alterations, amendments, modifications, releases, waivers or terminations would
have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

Section 6.16 Strict Compliance.

If any action or failure to act by the Credit Parties violates any covenant or
obligation of the Credit Parties contained herein, then such violation shall not
be excused by the fact that such action or failure to act would otherwise be
permitted by any covenant (or exception to any covenant) other than the covenant
violated.

Section 6.17 Guaranties.

The Credit Parties will not, and will not permit any Subsidiary to, become or be
liable in respect of any Guaranty Obligation, except for (i) the Guaranty
(including the Joinder Agreements), (ii) guaranties of Indebtedness to extent
such Indebtedness is permitted pursuant to Section 6.2 hereof, (iii) guaranties
of loans to, or financial commitments or obligations of, its customers or other
intended beneficiaries in the ordinary course of business, and (iv) additional
limited guaranties of the Borrower, provided that the aggregate Indebtedness
guaranteed by such additional limited guaranties at any time shall not exceed
$25,000,000, and provided further that within five (5) days after the execution
of each guaranty by the Borrower for Indebtedness in excess of $5,000,000, the
Borrower shall provide each of the Lenders with a copy of such executed
guaranty.

Section 6.18 Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower shall not permit the Leverage Ratio as
of the end of any fiscal quarter of the Borrower to be greater than 3.00 to
1.00.

(b) Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.75 to 1.00.

(c) Minimum Net Worth. The Borrower shall not permit Net Worth to be less than
the sum of (i) $563,049,000, plus (ii) 50% of Net Income (with no deduction for
net losses during any quarterly period) earned after September 30, 2010, plus
(iii) 100% of the Net Proceeds received by the Borrower and its Subsidiaries
from the issuance and sale of Capital Stock of the Borrower or any Subsidiary
(other than an issuance to the Borrower or a wholly-owned Subsidiary), including
any conversion of debt securities of the Borrower into such Capital Stock after
September 30, 2010 to the extent of any increase in Net Worth resulting
therefrom.

 

90



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. The Borrower fails to pay when due (i) any principal of, or
interest on any Loan or (ii) any fee, expense, reimbursement obligation or any
other amount due in connection herewith or with any other Credit Document, and
such failure with respect to clause (ii) shall have continued for three
(3) Business Days after receipt from the Administrative Agent of notice of such
failure on any Loan; or

(b) Misrepresentation. Any representation or warranty made under this Agreement,
or any of the other Credit Documents, or in any certificate or statement
furnished or made to the Lenders pursuant hereto or in connection herewith or
with any Loan hereunder, shall (i) with respect to representations and
warranties that contain a materiality qualification, prove to be untrue or
inaccurate as of the date on which such representation or warranty is made and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, prove to be untrue or inaccurate in any material
respect as of the date on which such representation or warranty is made; or

(c) Covenant Default.

(i) Any Credit Party or any Subsidiary fails to perform or observe any term,
covenant or agreement contained in any of Section 5.3(a) or (b), 5.5, 5.10,
5.12, or Article VI hereof (but only to the extent that the failure to perform
or observe the covenants in Section 6.1, 6.2 and/or 6.3 involves an aggregate
amount in excess of $1,000,000); or

(ii) Any Credit Party or any Subsidiary shall fail to perform or observe any
other term or covenant contained herein or in any of the Credit Documents (other
than those specified in subsection (a) or (c)(i) above), on its part to be
performed or observed and such failure shall not be remedied within thirty
(30) days following the earlier of knowledge thereof by the Borrower or any
Subsidiary or written notice by the Administrative Agent to the Borrower; or

(d) Indebtedness Cross-Default. (i) Any Credit Party or any Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or any Guaranty Obligation (other than Indebtedness hereunder and Indebtedness
under Hedging Agreements) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$10,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of any Guaranty
Obligation with respect to such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased or redeemed (automatically or otherwise) or such Guaranty
Obligation to become payable; or (ii) any Credit Party or any of its
Subsidiaries shall breach or default any payment obligation which exceeds
$10,000,000 in amount under any Hedging Agreement that is a Bank Product; or

 

91



--------------------------------------------------------------------------------

(e) Other Cross-Defaults. Any portion of any Credit Document shall cease to be
legal, valid, binding agreements enforceable against any party executing the
same in accordance with the respective terms thereof or shall in any way be
terminated or become or be declared ineffective or inoperative or shall in any
way whatsoever cease to give or provide the respective rights, remedies, powers
or privileges intended to be created hereby, in each case which occurrence could
reasonably be expected to have a material adverse impact on the interests of the
Lenders; or

(f) Bankruptcy Default. Subject to the proviso below, (i) Any Credit Party or
any Subsidiary institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its Property, (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed under any
Debtor Relief Law without the application or consent of the Credit Parties or
any Subsidiary, or any proceeding under any Debtor Relief Law relating to any
Credit Party or any Subsidiary, or to all or any material part of its Property,
is instituted without the consent of such Person, and such appointment or
proceeding shall remain undismissed and unstayed for a period of 60 consecutive
days, (iii) any Credit Party or any Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(iv) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the Property of any such Person
and is not released, vacated or fully bonded within 60 days after its issue or
levy; provided, however, that any of the foregoing events, circumstances or
occurrences which relate to a Non-Material Foreign Subsidiary shall not result
in an Event of Default under this Section 7.1(f); or

(g) Judgment Default. There is entered against any Credit Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $15,000,000, and such judgment shall not be satisfied,
discharged or stayed (with sufficient reserves having been set aside by the
Borrower or such Subsidiary to pay such judgment) at least ten (10) days prior
to the date on which any of its assets could be lawfully sold to satisfy such
judgment; or

(h) ERISA Default. The occurrence of any of the following which causes a
Material Adverse Effect to exist: (i) any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) a Single Employer Plan shall be in “at risk” status
within the meaning of Code Section 430(i) or a Multiemployer Plan shall be in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code or any Lien in favor of the PBGC or a Plan (other than a Permitted
Lien) shall arise on the assets of the Credit Parties or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee could reasonably be
expected to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA or (v) a Credit Party, any of its Subsidiaries or any Commonly Controlled
Entity could reasonably be expected to incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan;
or

 

92



--------------------------------------------------------------------------------

(i) Change of Control. There shall occur a Change of Control with respect to the
Borrower; or

(j) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) in all material respects or shall be declared to be
null and void, or any Credit Party shall contest in any material respect the
validity, enforceability, perfection or priority of the Guaranty, any Credit
Document, or any Lien granted thereunder in writing or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any Credit Document to which it is a party; or

(k) Invalidity of Credit Documents. Any Credit Document shall fail to be in full
force and effect in all material respects or shall fail in any material respect
to give the Administrative Agent and/or the Lenders the security interests,
liens, rights, powers, priority and privileges purported to be created thereby
(except as such documents may be terminated or no longer in force and effect in
accordance with the terms thereof, other than those indemnities and provisions
which by their terms shall survive), in each case which occurrence could
reasonably be expected to have a material adverse impact on the interest of the
Lenders.

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents shall immediately
become due and payable, and (b) if such event is any other Event of Default, any
or all of the following actions may be taken: (i) with the written consent of
the Required Lenders, the Administrative Agent may, or upon the written request
of the Required Lenders, the Administrative Agent shall, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (ii) the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Notes to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and/or (iii) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, exercise such other rights and
remedies as provided under the Credit Documents and under applicable law.

 

93



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

Section 8.2 Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Swingline hereunder. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

94



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

95



--------------------------------------------------------------------------------

Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Credit Party, shall be deemed to constitute any representation or warranty
by the Administrative Agent to any Lender. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, and the Swingline
Lender in its capacity hereunder and their Affiliates and their respective
officers, directors, agents and employees (to the extent not reimbursed by the
Credit Parties and without limiting the obligation of the Credit Parties to do
so), ratably according to their respective Commitment Percentages in effect on
the date on which indemnification is sought under this Section, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Obligations) be imposed on, incurred by or asserted against any
such indemnitee in any way relating to or arising out of any Credit Document or
any documents contemplated by or referred to herein or therein or the
Transactions or any action taken or omitted by any such indemnitee under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from such indemnitee’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction. The agreements
in this Section shall survive the termination of this Agreement and payment of
the Notes and all other amounts payable hereunder.

 

96



--------------------------------------------------------------------------------

Section 8.8 Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 8.9 Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the prior written consent of the
Borrower if no Event of Default then exists (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and Section 9.5
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

97



--------------------------------------------------------------------------------

Any resignation by Wells Fargo Bank, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender, and (b) the
retiring Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents.

Section 8.10 Guaranty Matters.

(a) The Lenders and the Bank Product Provider irrevocably authorize and direct
the Administrative Agent to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Domestic Subsidiary of the
Borrower as a result of a transaction permitted hereunder.

(b) In connection with release pursuant to this Section, the Administrative
Agent shall promptly execute and deliver to the applicable Credit Party, at the
Borrower’s expense, all documents that the applicable Credit Party shall
reasonably request to evidence such release. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty pursuant to this Section.

Section 8.11 Bank Products.

No Bank Product Provider that obtains the benefits of Sections 2.11 and 7.2 or
of any Guaranty shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products unless the Administrative Agent has received written
notice (including, without limitation, a Bank Product Provider Notice) of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider.

 

98



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Waivers and Consents.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof, may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section. The Required Lenders may or, with the
consent of the Required Lenders, the Administrative Agent may, from time to
time, (a) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the terms or provisions hereof or thereof or the rights of the
Lenders or of the Borrower hereunder or thereunder or (b) waive or consent to
the departure from, on such terms and conditions as the Required Lenders may
specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such amendment, supplement, modification, release,
waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of interest at the
Default Rate which shall be determined by a vote of the Required Lenders) or
extend the scheduled date of any payment thereof or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; provided that, it is
understood and agreed that (A) no waiver, reduction or deferral of a mandatory
prepayment required pursuant to Section 2.7(b), nor any amendment of
Section 2.7(b) or the definition of Disposition shall constitute a reduction of
the amount of, or an extension of the scheduled date of, the scheduled date of
maturity of, or any installment of, any Loan or Note, (B) any reduction in the
stated rate of interest on Revolving Loans shall only require the written
consent of each Lender holding a Revolving Commitment and (C) any reduction in
the stated rate of interest on the Term Loan shall only require the written
consent of each Lender holding a portion of the outstanding Term Loan; or

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) except in accordance with the terms of this Agreement, release the
Borrower or all or substantially all of the value of the Guaranty, respectively,
without the written consent of all of the Lenders and Bank Product Providers
that have previously provided a Bank Product Provider Notice to the
Administrative Agent pursuant to the terms hereof; or

 

99



--------------------------------------------------------------------------------

(iv) subordinate the Loans to any other Indebtedness without the written consent
of all of the Lenders; or

(v) reserved; or

(vi) permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders; or

(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of all Lenders without the written consent of all
the Lenders; or

(viii) without the consent of Lenders holding at least a majority of the
outstanding Revolving Commitments, amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or

(ix) amend, modify or waive (A) the order in which Obligations are paid or
(B) the pro rata sharing of payments by and among the Lenders, in each case in
accordance with Section 2.11(b) or 9.7(b) without the written consent of each
Lender and each Bank Product Provider directly affected thereby; or

(x) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(xi) amend or modify the definition of Obligations to delete or exclude any
obligation or liability described therein without the written consent of each
Lender and each Bank Product Provider directly affected thereby; or

(xii) amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent or the Swingline Lender under any Credit
Document shall in any event be effective, unless in writing and signed by the
Administrative Agent and/or the Swingline Lender, as applicable, in addition to
the Lenders required hereinabove to take such action.

 

100



--------------------------------------------------------------------------------

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Administrative Agent and
all future holders of the Notes. In the case of any waiver, the Borrower, the
other Credit Parties, the Lenders and the Administrative Agent shall be restored
to their former position and rights hereunder and under the outstanding Loans
and Notes and other Credit Documents, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right as a
consequence of any subsequent or other Default or Event of Default.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII which do not, in any
way, adversely affect the Borrower or any other Credit Party (other than the
provisions of Section 8.9).

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

Section 9.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) If to the Borrower or any other Credit Party:

Cash America International, Inc.

1600 West 7th Street

Fort Worth, Texas 76102

  Attention: Austin D. Nettle

  Telephone: (817) 570-1618

  Fax: (817) 570-1733

  Email: anettle@casham.com

with a copy to:

Cash America International, Inc.

1600 West 7th Street

Fort Worth, Texas 76102

  Attention: Curtis Linscott, General Counsel

  Telephone: (817) 570-1687

  Fax: (817) 570-1647

  Email: clinscott@cashamerica.com

 

101



--------------------------------------------------------------------------------

(ii) If to the Administrative Agent:

Wells Fargo Bank, National Association, as Administrative Agent

1525 West W.T. Harris Blvd.

Mail Code NC 0680

Charlotte, North Carolina 28262

  Attention: Syndication Agency Services

  Telephone: (704) 383-3612

  Fax: (704) 383-4131

with a copy to:

Wells Fargo Bank, National Association

201 Main Street

Suite 300

Fort Worth, Texas 76102

  Attention: Jeff Bundy

  Telephone: (817) 334-7093

  Fax:(866) 370-6452

  Email: Jeffrey.d.bundy@wellsfargo.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Swingline Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Swingline Lender pursuant to
Article II if such Lender or the Swingline Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

102



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform.

Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

103



--------------------------------------------------------------------------------

Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Obligations have been paid in full.

Section 9.5 Payment of Expenses and Taxes; Indemnity.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Swingline Lender in connection with the
issuance, amendment, renewal or extension of any Swingline Loan or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Swingline Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender, the Swingline Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Swingline Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, penalties, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions, (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any Property owned or operated by any Credit
Party or any of its Subsidiaries, or any liability under Environmental Law
related in any way to any Credit Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This paragraph (b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from non-Tax claim.

 

104



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Swingline Lender or such Related Party, as the case may
be, such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or
Swingline Lender in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties hereto shall assert, and each of the parties
hereby waives, any claim against any party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the Transactions.

(e) Payments. All amounts due under this Section shall be payable promptly, and
not later than five (5) days after demand therefor.

(f) Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent and the Swingline Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of the Obligations.

 

105



--------------------------------------------------------------------------------

Section 9.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any portion of the Revolving Loans, or $5,000,000, in the case of any
assignment in respect of any portion of the Term Loan Facility (provided,
however, that simultaneous assignments shall be aggregated in respect of a
Lender and its Approved Funds), unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

106



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the primary syndication of
the Loans has not been completed as determined by Wells Fargo; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (y) a Term Loan Commitment to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that (A)only one (1) such
fee shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds) and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

107



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

 

108



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice; provided
that a Lender shall only be entitled to inspect its own entry in the Register
and not that of any other Lender. In addition, the Administrative Agent shall
maintain on the Register information regarding the designation and revocation of
designation, of any Lender as a Defaulting Lender.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders and Swingline Lender shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.7 and 9.5(c) with respect to any payments made by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the approval of 100% of the
Lenders. Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Sections 2.14 and 2.16 as if it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register in the United States on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

109



--------------------------------------------------------------------------------

(e) Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7 Right of Set-off; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Swingline Lender or any such Affiliate to or for the credit or the account of
the Borrower or any other Credit Party against any and all of the obligations of
the Borrower or such Credit Party now or hereafter existing under this Agreement
or any other Credit Document to such Lender or the Swingline Lender,
irrespective of whether or not such Lender or the Swingline Lender shall have
made any demand under this Agreement or any other Credit Document and although
such obligations of the Borrower or such Credit Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Swingline
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (i) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

110



--------------------------------------------------------------------------------

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Credit Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply) or
(z) (1) any amounts applied by the Swingline Lender to outstanding Swingline
Loans and (2) any amounts received by the Swingline Lender to secure the
obligations of a Defaulting Lender to fund risk participations hereunder.

(c) Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

 

111



--------------------------------------------------------------------------------

Section 9.9 Counterparts; Effectiveness; Electronic Execution.

(a) Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Borrower, the Guarantors, the
Lenders and the Administrative Agent and the Administrative Agent shall have
received copies hereof (telefaxed or otherwise), and thereafter this Agreement
shall be binding upon and inure to the benefit of the Borrower, the Guarantors,
the Administrative Agent and each Lender and their respective successors and
permitted assigns. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.10 Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.11 Integration.

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the other Credit Parties, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, the
Borrower, the other Credit Parties, or any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or therein.

Section 9.12 Governing Law.

This Agreement and the other Credit Documents, and any claims, controversy or
dispute arising out of or relating to this Agreement or any other Credit
Document (in each case except, as to any other Credit Document, as expressly set
forth therein), shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

112



--------------------------------------------------------------------------------

Section 9.13 Consent to Jurisdiction; Service of Process and Venue.

(a) Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its Property, to the
exclusive jurisdiction of the courts of the State of New York and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender or the Swingline Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

(b) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c) Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

113



--------------------------------------------------------------------------------

Section 9.14 Confidentiality.

Each of the Administrative Agent, the Lenders and the Swingline Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document or Bank Product or any
action or proceeding relating to this Agreement, any other Credit Document or
Bank Product or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
(g) (i) any actual or prospective party (or its partners, directors, officers,
employees, managers, administrators, trustees, agents, advisors or other
representatives) to any swap or derivative or similar transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (ii) an investor or prospective investor in
securities issued by an Approved Fund that also agrees that Information shall be
used solely for the purpose of evaluating an investment in such securities
issued by the Approved Fund, (iii) a trustee, collateral manager, servicer,
backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iv) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund (in each case, it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Swingline Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Swingline Lender on a nonconfidential basis prior to disclosure by any
Credit Party or any of its Subsidiaries; provided that, in the case of
information received from any Credit Party or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.15 Acknowledgments.

The Borrower and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of creditor and debtor; and

 

114



--------------------------------------------------------------------------------

(c) no joint venture exists among the Lenders and the Administrative Agent or
among the Borrower, the Administrative Agent or the other Credit Parties and the
Lenders.

Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.17 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.

Section 9.18 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 9.19 Subordination of Intercompany Debt.

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Obligations. Notwithstanding any provision of this Credit
Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, Credit Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Credit Agreement;
provided that in the event of and during the continuation of any Event of
Default, no payment shall be made by or on behalf of any Credit Party on account
of any Intercompany Debt without the prior written consent of the Administrative
Agent. In the event that any Credit Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Credit Party, in trust for the benefit of,
and shall be paid forthwith over and delivered, upon written request, to, the
Administrative Agent.

 

115



--------------------------------------------------------------------------------

Section 9.20 Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Obligations (other than those obligations that
expressly survive the termination of this Credit Agreement) have been paid in
full and all Commitments have been terminated. Upon termination, the Credit
Parties shall have no further obligations (other than those obligations that
expressly survive the termination of this Credit Agreement) under the Credit
Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be reinstated and all amounts required to be restored or returned
and all costs and expenses incurred by the Administrative Agent or any Lender in
connection therewith shall be deemed included as part of the Obligations.

Section 9.21 Reserved.

Section 9.22 Press Releases and Related Matters.

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so, or deems it reasonably necessary or
appropriate to do so, under law and then, in any event, the Credit Parties or
such Affiliate will consult with such Person before issuing such press release
or other public disclosure. The Credit Parties consent to the publication by
Administrative Agent or any Lender of customary advertising material relating to
the Transactions using the name, product photographs, logo or trademark of the
Credit Parties. Notwithstanding the foregoing, nothing contained in this
Section 9.22 shall limit or restrict the right of the Borrower or any other
Credit Party to make any public disclosure or name the Administrative Agent or
any Lender or any of their respective Affiliates as may be required under the
Exchange Act, in each case without any notice to or consultation with the
Administrative Agent or any Lender.

Section 9.23 Appointment of Borrower.

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.

 

116



--------------------------------------------------------------------------------

Section 9.24 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, WFS and the Lenders,
on the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof); (b) in connection with the process
leading to such transaction, the Administrative Agent, WFS and each Lender each
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for any Credit Party or any of their Affiliates,
stockholders, creditors or employees or any other Person; (c) neither the
Administrative Agent, WFS nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the Transactions or the process leading thereto, including with respect
to any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent, WFS or any Lender
has advised or is currently advising any Credit Party or any of its Affiliates
on other matters) and neither the Administrative Agent, WFS nor any Lender has
any obligation to any Credit Party or any of their Affiliates with respect to
the Transactions except those obligations expressly set forth herein and in the
other Credit Documents; (d) the Administrative Agent, WFS and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent, WFS nor any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent, WFS and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the Transactions (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Credit
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate. Each of the Credit Parties hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, WFS or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 9.25 Responsible Officers and Authorized Officers.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers with respect to all matters
pertaining to the Credit Documents including, but not limited to, the selection
of interest rates, the submission of requests for Extensions of Credit and
certificates with regard thereto. Such authorization may be changed only upon
written notice to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of the Person giving such
notice.

 

117



--------------------------------------------------------------------------------

Section 9.26 Entire Agreement.

THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Obligations. If any or all of the
Obligations becomes due and payable hereunder or under any Bank Product, each
Guarantor unconditionally promises to pay such Obligations to the Administrative
Agent, the Lenders, the Bank Product Providers, or their respective order, on
demand, together with any and all reasonable expenses which may be incurred by
the Administrative Agent or the Lenders in collecting any of the Obligations.
The Guaranty set forth in this Article X is a guaranty of timely payment and not
of collection.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

 

118



--------------------------------------------------------------------------------

Section 10.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Obligations of the Borrower to
the Lenders and any Bank Product Provider whether or not due or payable by the
Borrower upon the occurrence of any Bankruptcy Event and unconditionally
promises to pay such Obligations to the Administrative Agent for the account of
the Lenders and to any such Bank Product Provider, or order, on demand, in
lawful money of the United States. Each of the Guarantors further agrees that to
the extent that the Borrower or a Guarantor shall make a payment or a transfer
of an interest in any Property to the Administrative Agent, any Lender or any
Bank Product Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrower or a
Guarantor, the estate of the Borrower or a Guarantor, a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

Section 10.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Obligations of the Borrower whether
executed by any such Guarantor, any other guarantor or by any other party, and
no Guarantor’s liability hereunder shall be affected or impaired by (a) any
direction as to application of payment by the Borrower or by any other party, or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other party as to the Obligations of the Borrower, or
(c) any payment on or in reduction of any such other guaranty or undertaking, or
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower, or (e) any payment made to the Administrative Agent, the Lenders
or any Bank Product Provider on the Obligations which the Administrative Agent,
such Lenders or such Bank Product Provider repay the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.

Section 10.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

Section 10.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Obligations or any part thereof in accordance with this
Agreement and any Bank Product, as applicable, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from any
Guarantor or any other party for the payment of this Guaranty or the Obligations
and exchange, enforce waive and release any such security, (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Lenders in their discretion may determine and (d) release or
substitute any one or more endorsers, Guarantors, the Borrower or other
obligors.

 

119



--------------------------------------------------------------------------------

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any other guarantor or any other party, or (iii) pursue
any other remedy of the Administrative Agent, any Lender or any Bank Product
Provider. Each of the Guarantors waives any defense based on or arising out of
any defense of the Borrower, any other guarantor or any other party other than
payment in full of all Obligations outstanding (other than contingent
indemnification obligations for which no claim has been made or cannot be
reasonably identified by an Indemnitee based on the then-known facts and
circumstances), including, without limitation, any defense based on or arising
out of the disability of the Borrower, any other guarantor or any other party,
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of the Borrower other than
payment in full of all Obligations outstanding (other than contingent
indemnification obligations). The Administrative Agent may, at its election,
foreclose on any security held by the Administrative Agent or a Lender by one or
more judicial or nonjudicial sales, whether or not every aspect of any such sale
is commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Administrative Agent or any
Lender may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been paid in full (other
than contingent indemnification obligations) and the Commitments have been
terminated. Each of the Guarantors waives any defense arising out of any such
election by the Administrative Agent or any of the Lenders, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of the Guarantors against the Borrower or
any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any
Lender shall have any duty to advise such Guarantor of information known to it
regarding such circumstances or risks.

 

120



--------------------------------------------------------------------------------

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
Borrower or any other guarantor of the Obligations of the Borrower owing to the
Lenders or such Bank Product Provider (collectively, the “Other Parties”) and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Obligations shall have been paid
in full and the Commitments have been terminated. Each of the Guarantors hereby
further agrees not to exercise any right to enforce any other remedy which the
Administrative Agent, the Lenders or any Bank Product Provider now have or may
hereafter have against any Other Party, any endorser or any other guarantor of
all or any part of the Obligations of the Borrower and any benefit of, and any
right to participate in, any security or collateral given to or for the benefit
of the Lenders and/or the Bank Product Providers to secure payment of the
Obligations of the Borrower until such time as the Obligations (other than
contingent indemnification obligations for which no claim has been made or
cannot be reasonably identified by an Indemnitee based on the then-known facts
and circumstances) shall have been paid in full and the Commitments have been
terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.

Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Obligations which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Borrower, the Guarantors or any
other Person that such Indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

[Signature Pages Follow]

 

121



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

BORROWER:       CASH AMERICA INTERNATIONAL, INC.,       a Texas corporation    
  By:  

/s/ Austin D. Nettle

      Name:   Austin D. Nettle       Title:   Vice President and Treasurer

 

GUARANTORS:       BRONCO PAWN & GUN, INC.       CASH AMERICA ADVANCE, INC.      
CASH AMERICA FINANCIAL SERVICES, INC.       CASH AMERICA FRANCHISING, INC.      
CASH AMERICA GLOBAL FINANCING, INC.       CASH AMERICA GLOBAL SERVICES, INC.    
  CASH AMERICA HOLDING, INC.       CASH AMERICA, INC.       CASH AMERICA, INC.
OF ALABAMA       CASH AMERICA, INC. OF ALASKA       CASH AMERICA, INC. OF
COLORADO       CASH AMERICA, INC. OF ILLINOIS       CASH AMERICA, INC. OF
INDIANA       CASH AMERICA, INC. OF KENTUCKY       CASH AMERICA, INC. OF
LOUISIANA       CASH AMERICA OF MISSOURI, INC.       CASH AMERICA, INC. OF
NEVADA       CASH AMERICA, INC. OF NORTH CAROLINA       CASH AMERICA, INC. OF
OKLAHOMA       CASH AMERICA, INC. OF SOUTH CAROLINA       CASH AMERICA, INC. OF
TENNESSEE       CASH AMERICA, INC. OF UTAH       CASH AMERICA, INC. OF VIRGINIA
      CASH AMERICA OF MEXICO, INC.       CASH AMERICA ONLINE SERVICES, INC.    
  CASH AMERICA PAWN, INC. OF OHIO       CASHLAND FINANCIAL SERVICES, INC.      
CNU DOLLARSDIRECT INC.       CNU DOLLARS DIRECT SERVICES INC.       DOC
HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.       By:  

/s/ Austin D. Nettle

      Name:   Austin D. Nettle       Title:   Vice President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

EGH SERVICES, INC. EXPRESS CASH INTERNATIONAL CORPORATION FLORIDA CASH AMERICA,
INC. GAMECOCK PAWN & GUN, INC. GEORGIA CASH AMERICA, INC. HORNET PAWN & GUN,
INC. LONGHORN PAWN AND GUN, INC. OHIO NEIGHBORHOOD FINANCE, INC. MR. PAYROLL
CORPORATION RATI HOLDING, INC. TIGER PAWN & GUN, INC. UPTOWN CITY PAWNERS, INC.
VINCENT’S JEWELERS AND LOAN, INC. By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer CASH AMERICA
MANAGEMENT L.P. CASH AMERICA PAWN L.P. By:   Cash America Holding, Inc.   Its
General Partners By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer PRIMARY
INNOVATIONS LLC STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC BILLERS
ACCEPTANCE GROUP, LLC CASH AMERICA NET HOLDINGS, LLC ENOVA FINANCIAL HOLDINGS,
LLC By:  

/s/ J. Curtis Linscott

Name:   J. Curtis Linscott Title:   Manager

 

[signature pages continue]



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

ARIZONA CONSUMER FINANCIAL SOLUTIONS, LLC CASH AMERICA NET OF ALABAMA, LLC CASH
AMERICA NET OF ALASKA, LLC CASH AMERICA NET OF ARIZONA, LLC CASH AMERICA NET OF
CALIFORNIA, LLC CASH AMERICA NET OF COLORADO, LLC CASH AMERICA NET OF DELAWARE,
LLC CASH AMERICA NET OF FLORIDA, LLC CASHNETUSA OF FLORIDA, LLC CASH AMERICA NET
OF HAWAII, LLC CASH AMERICA NET OF IDAHO, LLC CASH AMERICA NET OF ILLINOIS, LLC
CASH AMERICA NET OF INDIANA, LLC CASH AMERICA NET OF IOWA, LLC CASH AMERICA NET
OF KANSAS, LLC CASH AMERICA NET OF KENTUCKY, LLC CASH AMERICA NET OF LOUISIANA,
LLC CASH AMERICA NET OF MAINE, LLC CASHNET CSO OF MARYLAND, LLC CASH AMERICA NET
OF MICHIGAN, LLC CASH AMERICA NET OF MINNESOTA, LLC CASH AMERICA NET OF
MISSISSIPPI, LLC CASH AMERICA NET OF MISSOURI, LLC CASH AMERICA NET OF MONTANA,
LLC CASH AMERICA NET OF NEVADA, LLC TRAFFICGEN, LLC
CASH AMERICA NET OF NEW HAMPSHIRE, LLC CASH AMERICA NET OF NEW MEXICO, LLC CASH
AMERICA NET OF NORTH DAKOTA, LLC CASH AMERICA NET OF OHIO, LLC
OHIO CONSUMER FINANCIAL SOLUTIONS, LLC CASH AMERICA NET OF OKLAHOMA, LLC CASH
AMERICA NET OF OREGON, LLC CASH AMERICA NET OF RHODE ISLAND, LLC
CASH AMERICA NET OF SOUTH CAROLINA, LLC CASH AMERICA NET OF SOUTH DAKOTA, LLC
CASH AMERICA NET OF TEXAS, LLC CASH AMERICA NET OF UTAH, LLC CASH AMERICA NET OF
VIRGINIA, LLC CASH AMERICA NET OF WASHINGTON, LLC CASH AMERICA NET OF WISCONSIN,
LLC CASH AMERICA NET OF WYOMING, LLC DOLLARSDIRECT, LLC CASHEURONET UK, LLC By:
  Cash America Net Holdings, LLC   Its Sole Member By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CASH AMERICA INTERNATIONAL, INC.

 

CASHNETUSA CO LLC CASHNETUSA OR LLC THE CHECK GIANT NM, LLC By:   Cash America
Net of New Mexico, LLC   Its Sole Member   By:   Cash America Net Holdings, LLC
    Its Sole Member   By:  

/s/ Austin D. Nettle

  Name:   Austin D. Nettle   Title:   Vice President and Treasurer PRIMARY
CREDIT SERVICES, LLC DEBIT PLUS TECHNOLOGIES, LLC PRIMARY PAYMENT SOLUTIONS, LLC
By:   Primary Innovations, LLC   Its Sole Member By:  

/s/ Austin D. Nettle

Name:   Austin D. Nettle Title:   Vice President and Treasurer

 

[signature pages continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL      

ASSOCIATION, as a Lender and as

Administrative Agent on behalf of the Lenders

      By:  

/s/ Jeffrey D. Bundy

      Name:   Jeffrey D. Bundy       Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:       JPMorganChase Bank, N.A., as a Lender       By:  

/s/ Lindsey M. Hester

      Name:   Lindsey M. Hester       Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:       KEYBANK NATIONAL ASSOCIATION,       as a Documentation Agent and
as a Lender       By:  

/s/ Matthew A. Lambes

      Name:   Matthew A. Lambes       Title:   Assistant Vice President



--------------------------------------------------------------------------------

LENDERS:       U.S. Bank, National Association, as a Lender       By:  

/s/ Patrick McGraw

      Name:   Patrick McGraw       Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:       First Tennessee Bank National Association, a       national
banking association,       as a Lender       By:  

/s/ Glynn M. Alexander, Jr.

      Name:   Glynn M. Alexander, Jr.       Title:   Senior Vice President



--------------------------------------------------------------------------------

LENDERS:       Amegy Bank, N.A., as a Lender       By:  

/s/ Monica Libbey

      Name:   Monica Libbey       Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:       BOKF, N.A. doing business as Bank of Texas,       as a Lender    
  By:  

/s/ Alan Morris

      Name:   Alan Morris       Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:       TEXAS CAPITAL BANK, N.A., as a Lender       By:  

/s/ Barry Kromann

      Name:   Barry Kromann       Title:   Executive Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1

Subsidiaries

Domestic Subsidiaries (as defined in the Credit Agreement):

Corporations

 

Subsidiary   Jurisdiction of Incorporation   Bronco Pawn & Gun, Inc.   Oklahoma
Cash America Advance, Inc.   Delaware Cash America Financial Services, Inc.  
Delaware Cash America Franchising, Inc.   Delaware Cash America Global
Financing, Inc.   Delaware Cash America Global Services, Inc.   Delaware Cash
America Holding, Inc.   Delaware Cash America, Inc.   Delaware Cash America,
Inc. of Alabama   Alabama Cash America, Inc. of Alaska   Alaska Cash America,
Inc. of Colorado   Colorado Cash America, Inc. of Illinois   Illinois Cash
America, Inc. of Indiana   Indiana Cash America, Inc. of Kentucky   Kentucky
Cash America, Inc. of Louisiana   Delaware Cash America of Missouri, Inc.  
Missouri Cash America, Inc. of Nevada   Nevada Cash America, Inc. of North
Carolina   North Carolina Cash America, Inc. of Oklahoma   Oklahoma Cash
America, Inc. of South Carolina   South Carolina Cash America, Inc. of Tennessee
  Tennessee Cash America, Inc. of Utah   Utah Cash America, Inc. of Virginia  
Virginia Cash America of Mexico, Inc.   Delaware Cash America Online Services,
Inc.   Delaware Cash America Pawn, Inc. of Ohio   Ohio Cashland Financial
Services, Inc.   Delaware CNU DollarsDirect Inc.   Delaware CNU Dollars Direct
Services Inc.   Delaware Doc Holliday’s Pawnbrokers & Jewellers, Inc.   Delaware
EGH Services, Inc.   Delaware Express Cash International Corporation   Delaware
Florida Cash America, Inc.   Florida Gamecock Pawn & Gun, Inc.   South Carolina
Georgia Cash America, Inc.   Georgia Hornet Pawn & Gun, Inc.   North Carolina
Longhorn Pawn and Gun, Inc.   Texas



--------------------------------------------------------------------------------

Subsidiary   Jurisdiction of Incorporation   Ohio Neighborhood Finance, Inc.  
Delaware Mr. Payroll Corporation   Delaware RATI Holding, Inc.   Texas Tiger
Pawn & Gun, Inc.   Tennessee Uptown City Pawners, Inc.   Illinois Vincent’s
Jewelers and Loan, Inc.   Missouri

Limited Partnerships

 

Subsidiary

 

State of Formation

 

General Partner

Cash America Management L.P.   Delaware   Cash America Holding, Inc. Cash
America Pawn L.P.   Delaware   Cash America Holding, Inc.

Limited Liability Companies

 

Subsidiary/Affiliate   Jurisdiction of Formation  

Primary Innovations, LLC
(Borrower is the sole member)

  Delaware

Strategic Receivable Management Solutions, LLC
(Cashland Financial Services, Inc. is the sole member)

  Delaware

 

Cash America Online Services, Inc. is the sole member of each of the following
Delaware LLCs:

Billers Acceptance Group, LLC Cash America Net Holdings, LLC Enova Financial
Holdings, LLC

Cash America Net Holdings, LLC is the sole member of each of the following
Delaware LLCs:

Arizona Consumer Financial Solutions, LLC Cash America Net of Alabama, LLC Cash
America Net of Alaska, LLC Cash America Net of Arizona, LLC Cash America Net of
California, LLC Cash America Net of Colorado, LLC Cash America Net of Delaware,
LLC Cash America Net of Florida, LLC CashNetUSA of Florida, LLC Cash America Net
of Hawaii, LLC Cash America Net of Idaho, LLC Cash America Net of Illinois, LLC



--------------------------------------------------------------------------------

Cash America Net of Indiana, LLC Cash America Net of Iowa, LLC Cash America Net
of Kansas, LLC Cash America Net of Kentucky, LLC Cash America Net of Louisiana,
LLC Cash America Net of Maine, LLC CashNet CSO of Maryland, LLC Cash America Net
of Michigan, LLC Cash America Net of Minnesota, LLC Cash America Net of
Mississippi, LLC Cash America Net of Missouri, LLC Cash America Net of Montana,
LLC Cash America Net of Nevada, LLC TrafficGen, LLC Cash America Net of New
Hampshire, LLC Cash America Net of New Mexico, LLC CashNetUSA CO, LLC CashNetUSA
OR, LLC The Check Giant NM, LLC Cash America Net of North Dakota, LLC Cash
America Net of Ohio, LLC Ohio Consumer Financial Solutions, LLC Cash America Net
of Oklahoma, LLC Cash America Net of Oregon, LLC Cash America Net of Rhode
Island, LLC Cash America Net of South Carolina, LLC Cash America Net of South
Dakota, LLC Cash America Net of Texas, LLC Cash America Net of Utah, LLC Cash
America Net of Virginia, LLC Cash America Net of Washington, LLC Cash America
Net of Wisconsin, LLC Cash America Net of Wyoming, LLC DollarsDirect, LLC
CashEuroNet UK, LLC

Primary Innovations, LLC is the sole member of each of the following Delaware
LLCs:

Primary Credit Services, LLC Debit Plus Technologies, LLC Primary Payment
Solutions, LLC



--------------------------------------------------------------------------------

Foreign Subsidiaries (as defined in the Credit Agreement):

 

Subsidiary   Jurisdiction of Incorporation   CNU DollarsDirect Canada Inc.  

    Province of New Brunswick

Creazione Estilo, S.A. de C.V.  

    Mexico

Cash America of Mexico, Inc. (owns 80%), Capital International, S.á.R.L., a
Luxemborg limited liability company (owns 10.8%), and an individual citizen of
the United Mexican States (owns 9.2%) are shareholders of Creazione Estilo, S.A.
de C.V., a Mexican sociedad anónima de capital variable (“Creazione”). Creazione
owns a 53.4% interest in Apoyo Economicos de Pacifico, S.A. de C. V., which is
not currently operating and is in the process of being liquidated.

 



--------------------------------------------------------------------------------

Schedule 2.1(a)

Commitments

 

Lender

   U.S. Revolving
Commitment      U.S.  Revolving
Commitment
Percentage     Multicurrency
Revolving
Commitment      Multicurrency
Revolving
Commitment
Percentage     Term Loan
Commitment      Term Loan
Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 61,058,210.25         26.547047935 %    $ 16,941,789.75        
33.883579500 %    $ 16,000,000.00         32.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 46,967,854.04         20.420806104 %    $ 13,032,145.96        
26.064291920 %    $ 10,000,000.00         20.000000000 % 

KeyBank National Association

   $ 33,660,295.40         14.634911043 %    $ 9,339,704.60         18.679409200
%    $ 7,000,000.00         14.000000000 % 

US Bank, National Association

   $ 25,519,200.69         11.095304648 %    $ 7,080,799.31         14.161598620
%    $ 3,400,000.00         6.800000000 % 

First Tennessee Bank National Association

   $ 16,600,000.00         7.217391304 %      N/A         N/A      $
3,400,000.00         6.800000000 % 

Amegy Bank, N.A.

   $ 16,600,000.00         7.217391304 %      N/A         N/A      $
3,400,000.00         6.800000000 % 

Bank of Texas

   $ 12,994,439.62         5.649756357 %    $ 3,605,560.38         7.211120760
%    $ 3,400,000.00         6.800000000 % 

Texas Capital

   $ 16,600,000.00         7.217391304 %      N/A         N/A      $
3,400,000.00         6.800000000 % 

Total:

   $ 230,000,000.00         100 %    $ 50,000,000.00         100 %    $
50,000,000.00         100 % 



--------------------------------------------------------------------------------

SCHEDULE 6.1

Existing Liens

 

Debt Instrument    Amount Outstanding as of the Closing Date 
(in thousands)  

IBM Maintenance (Captial Lease Obligation) secured by specific items of
equipment

   $ 771   



--------------------------------------------------------------------------------

SCHEDULE 6.2(K)

Existing Indebtedness

 

Capital Leases    Amount Outstanding as of the Closing Date
(in thousands)  

IBM Maintenance (Captial Lease Obligation)

   $ 771   



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)

[FORM OF]

ACCOUNT DESIGNATION NOTICE

 

TO: Wells Fargo Bank, National Association, as Administrative Agent

 

RE: Credit Agreement, dated as of March 30, 2011, by and among CASH AMERICA
INTERNATIONAL, INC., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

 

DATE: [Date]

 

 

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:

Bank Name: [                            ]

ABA Routing Number: [        ]

Account Number: [            ]

[TO BE COMPLETED BY BORROWER]

Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions to be delivered separately.

This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]1 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

 

1.

   Assignor[s]:   

 

        

 

  

 

 

1

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender] 3.    Borrower:    Cash America International, Inc., a Texas corporation
4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement. 5.    Credit Agreement:    The
Credit Agreement dated as of March 30, 2011, among the Borrower, the guarantors
from time to time party thereto, the lenders and other financial institutions
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent. 6.    Assigned Interest[s]:      

 

Assignor[s]

  

Assignee[s]

  

Facility Assigned

  

Aggregate

Amount of
Commitment/

Loans for all
Lenders

  

Amount of
Commitment/

Loans

Assigned

  

Percentage

Assigned of
Commitment/

Loans

  

CUSIP

Number

         $    $    %             $    $    %             $    $    %   

 

[7.

   Trade Date:                           ]2   

Effective Date:                  , 20    .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title:



--------------------------------------------------------------------------------

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title:



--------------------------------------------------------------------------------

[Consented to and] Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:  

 

  Title:



--------------------------------------------------------------------------------

[Consented to:] [NAME OF RELEVANT PARTY] By:  

 

  Title:



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT 1.1(c)

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [            ,         ],
is by and among [                            , a                             ]
(the “Subsidiary Guarantor”), Cash America International, Inc., a Texas
corporation (the “Borrower”), and Wells Fargo Bank, National Association, in its
capacity as administrative agent (in such capacity, the “Administrative Agent”)
under that certain Credit Agreement, dated as of March 30, 2011 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors, the Lenders and
the Administrative Agent. Capitalized terms used herein but not otherwise
defined shall have the meanings provided in the Credit Agreement.

The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.15 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Credit Documents, including, without limitation (a) all of the
representations and warranties set forth in Article III of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles V
and VI of the Credit Agreement. Without limiting the generality of the foregoing
terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly
and severally together with the other Guarantors, the prompt payment of the
Credit Party Obligations in accordance with Article X of the Credit Agreement.

2. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto. The
information on the schedules to the Credit Agreement are hereby supplemented (to
the extent permitted under the Credit Agreement) to reflect the information with
respect to the Subsidiary Guarantor shown on the attached Schedule A.

3. The information on Schedule B to this Joinder Agreement is true and correct
as of the date hereof.



--------------------------------------------------------------------------------

4. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Obligations,” as used in the Credit
Agreement, shall include all obligations of the Subsidiary Guarantor under the
Credit Agreement and under each other Credit Document.

5. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

6. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

7. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The terms of Sections 9.13 and 9.16 of
the Credit Agreement are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR:     [SUBSIDIARY GUARANTOR]     By:  

 

    Name:  

 

    Title:  

 

BORROWER:     CASH AMERICA INTERNATIONAL, INC.,     a Texas corporation     By:
 

 

    Name:  

 

    Title:  

 

 

Acknowledged, accepted and agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule B

Disclosure Information

 

Legal Name of Credit Party (and any previous legal names within the past four
months):   State of Organization:   Jurisdictions of Organization:   Type of
Organization:   Address of Chief Executive Office:   Address of Principal Place
of Business:   Business Phone Number:   Organizational Identification Number:1  
Federal Tax Identification Number:   Ownership Information (e.g. publicly held,
if private or partnership—identity of owners/partners):  

[TO BE COMPLETED BY BORROWER/SUBSIDIARY GUARANTOR]

 

 

1

This item does not apply to a Credit Party organized under the laws of Alabama,
Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York, Oklahoma,
South Carolina, Vermont or West Virginia.



--------------------------------------------------------------------------------

EXHIBIT 1.1(d)

[FORM OF]

NOTICE OF BORROWING

 

TO:    Wells Fargo Bank, National Association, as Administrative Agent RE:   
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:    [Date]

 

 

Pursuant to Section [2.1(A)(b)(i),] [2.1(B)(b)(i),] [2.2,] [and/or] [2.4(b)(i)]
of the Credit Agreement, the Borrower hereby requests the following (the
“Proposed Borrowing”):

[Term Loan be made as follows:]1

 

Date

 

Amount

 

Interest

Rate

(Alternate Base Rate/

LIBOR Rate)2

 

Interest

Period

(one week, two weeks or

one, two, three or six

months

-- for LIBOR Rate only)2

Closing Date

  $[            ]    

U.S. Revolving Loans be made as follows:

 

Date

 

Amount

 

Interest

Rate

(Alternate Base Rate/

LIBOR Rate)

 

Interest

Period

(one week, two weeks or

one, two, three or six

months

-- for LIBOR Rate only)

                       

 

1

Only to be used on the Closing Date

2

LIBOR Rate is only available on the Closing Date if the Borrower delivers a
Funding Indemnity Letter in accordance with the Credit Agreement



--------------------------------------------------------------------------------

NOTE:    U.S. REVOLVING LOAN BORROWINGS THAT ARE (A) ALTERNATE BASE RATE LOANS
MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $500,000 AND IN INTEGRAL MULTIPLES OF
$100,000 IN EXCESS THEREOF AND (B) LIBOR RATE LOANS MUST BE IN A MINIMUM
AGGREGATE AMOUNT OF $2,000,000 AND IN INTEGRAL MULTIPLES OF $500,000 IN EXCESS
THEREOF.

Multicurrency Revolving Loans be made as follows:

 

Currency

 

Date

 

Amount

 

Interest

Rate

(Alternate Base Rate/

LIBOR Rate)

 

Interest

Period

(one week, two weeks or

one, two, three or six

months

-- for LIBOR Rate only)

                       

 

NOTE:    MULTICURRENCY REVOLVING LOAN BORROWINGS THAT ARE (A) ALTERNATE BASE
RATE LOANS MUST BE IN A MINIMUM AGGREGATE AMOUNT OF $500,000 AND IN INTEGRAL
MULTIPLES OF $100,000 IN EXCESS THEREOF AND (B) LIBOR RATE LOANS MUST BE IN A
MINIMUM AGGREGATE AMOUNT OF $2,000,000 AND IN INTEGRAL MULTIPLES OF $500,000
(OR, IN THE CASE OF A LOAN MADE IN FOREIGN CURRENCIES, THE AMOUNT ROUNDED TO THE
NEAREST 10,000th UNIT OF SUCH FOREIGN CURRENCY) IN EXCESS THEREOF.

Swingline Loans to be made on [date] as follows:

Swingline Loans requested:

 

(1)

   Total Amount of Swingline Loans    $         

 

NOTE:    SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND IN
INTEGRAL AMOUNTS OF $100,000 IN EXCESS THEREOF.



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

(a) The representations and warranties made by the Credit Parties in the Credit
Agreement, in the Credit Documents or which are contained in any certificate
furnished at any time under or in connection with the Credit Agreement shall be
(i) with respect to representations and warranties that contain a materiality
qualification, true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects, in each case on and as of the date of the Proposed
Borrowing as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct (subject to the applicable materiality qualifier set
forth above) as of such earlier date.

(b) No Default or Event of Default shall have occurred and be continuing on the
date of the Proposed Borrowing or after giving effect to the Proposed Borrowing
unless such Default or Event of Default shall have been waived in accordance
with the Credit Agreement.

(c) Immediately after giving effect to the making of the Proposed Borrowing (and
the application of the proceeds thereof), (i) the sum of the aggregate principal
amount of outstanding U.S. Revolving Loans plus outstanding Swingline Loans
shall not exceed the U.S. Revolving Committed Amount then in effect, (i) the
aggregate principal amount of outstanding Multicurrency Revolving Loans shall
not exceed the Multicurrency Revolving Committed Amount then in effect and
(iii) the outstanding Swingline Loans shall not exceed the Swingline Committed
Amount.

(d) [If a U.S. Revolving Loan is requested] All conditions set forth in
Section 2.1(A) of the Credit Agreement shall have been satisfied.

(e) [If a Multicurrency Revolving Loan is requested] All conditions set forth in
Section 2.1(B) of the Credit Agreement shall have been satisfied.

(f) [If a Swingline Loan is requested] All conditions set forth in Section 2.4
of the Credit Agreement shall have been satisfied.

(g) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.4 shall have been satisfied and
(ii) there shall exist no Revolving Lender that is a Defaulting Lender unless
the Swingline Lender has entered into satisfactory arrangements with the
Borrower or such Defaulting Lender to eliminate the Swingline Lender’s risk with
respect to such Defaulting Lender as provided in the Credit Agreement.

This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(e)

[FORM OF]

NOTICE OF CONVERSION/EXTENSION

 

TO:    Wells Fargo Bank, National Association, as Administrative Agent RE:   
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:    [Date]

 

 

Pursuant to Section 2.9 of the Credit Agreement, the Borrower hereby requests
             conversion or              extension of the following Loans be made
as follows (the “Proposed Conversion/Extension”):

 

Applicable

Loan

 

Current

Interest

Rate and

Interest

Period

 

Date

 

Amount to

be

converted/

extended

 

Requested

Interest

Rate

(Alternate Base

Rate/LIBOR

Rate)

 

Requested Interest

Period

(one week, two weeks or

one, two, three or six

months

-- for LIBOR Rate only)

                             

 

NOTE:    PARTIAL CONVERSIONS MUST BE IN MINIMUM AMOUNTS OF $500,000 OR A WHOLE
MULTIPLE OF $100,000 IN EXCESS THEREOF.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof unless such
Default or Event of Default shall have been waived in accordance with the Credit
Agreement.



--------------------------------------------------------------------------------

This Notice of Conversion/Extension may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(f)

[FORM OF]

BANK PRODUCT PROVIDER NOTICE

 

TO:    Wells Fargo Bank, National Association, as Administrative Agent RE:   
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:    [Date]

 

 

[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:

(a) [Name of Bank Product Provider] meets the requirements of a Bank Product
Provider under the terms of the Credit Agreement and is a Bank Product Provider
under the Credit Agreement and the other Credit Documents.

(b) The Credit Parties have entered into Bank Products with [Name of Bank
Product Provider] which include: [set forth Bank Products].

(c) The maximum dollar amount6 of obligations arising under the Bank Products
set forth in clause (b) above is: $        .

(d) The methodology to be used by such parties in determining the Bank Product
Debt (as defined in the Credit Agreement) owing from time to time is:
                    .

Delivery of this Notice by telecopy shall be effective as an original.

 

 

6

If reasonably capable of being determined.



--------------------------------------------------------------------------------

A duly authorized officer of the undersigned has executed this Notice as of the
            day of             ,             .

 

 

  ,

as a Bank Product Provider

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)

[FORM OF]

FUNDING INDEMNITY LETTER

 

TO:    Wells Fargo Bank, National Association, as Administrative Agent RE:   
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:    [Date]

 

 

This letter is delivered in anticipation of the closing of the above-referenced
Credit Agreement. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned thereto in the most recent draft of the Credit
Agreement circulated to the Borrower and the Lenders.

The Borrower anticipates that all conditions precedent to the effectiveness of
the Credit Agreement will be satisfied on [Date] (the “Effective Date”). The
Borrower wishes to borrow the initial Revolving Loans and the Term Loan,
described in the Notice of Borrowing delivered in connection with this letter
agreement, on the Effective Date as LIBOR Rate Loans (the “Effective Date LIBOR
Rate Loans”).

In order to induce the Lenders to accept this request prior to the Effective
Date, the Borrower hereby agrees that, in the event the Borrower fails to borrow
the Effective Date LIBOR Rate Loans on the Effective Date for any reason
whatsoever (including the failure of the Credit Agreement to become effective),
the Borrower hereby unconditionally agrees to reimburse each applicable Lender
in respect of its Effective Date LIBOR Rate Loans upon its demand as set forth
in Section 2.15 of the Credit Agreement as if it were in effect with respect to
the requested Effective Date LIBOR Rate Loans.

This letter agreement shall be governed by, and shall be construed and enforced
in accordance with, the laws of the State of New York. This letter may (a) be
executed in any number of counterparts by the different signatories hereto on
separate counterparts, each of which counterparts when executed and delivered
shall be an original, but all of which together shall constitute one and the
same letter and (b) upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.1(e)

[FORM OF]

[U.S.] [MULTICURRENCY] REVOLVING LOAN NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, Cash America International, Inc., a Texas
corporation (the “Borrower”) hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
[            ] or its registered assigns (the “Lender”), at the office of Wells
Fargo Bank, National Association, in lawful money of the United States of
America and in immediately available funds, the aggregate unpaid principal
amount of all [U.S.] [Multicurrency] Revolving Loans made by the Lender to the
undersigned pursuant to Section 2.1[(A)][(B)] of the Credit Agreement referred
to below. The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Credit Agreement, dated as of March 30, 2011 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”),
by and among the Borrower, the Guarantors, the Lenders and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (the
“Administrative Agent”), and the holder is entitled to the benefits thereof.
Capitalized terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Loan Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein. In the event this Revolving Loan Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Revolving Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Revolving Loan Note may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

THIS REVOLVING LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.2(d)

[FORM OF]

TERM LOAN NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, Cash America International, Inc., a Texas
corporation (the “Borrower”) hereby unconditionally promises to pay, on the
Maturity Date (as defined in the Credit Agreement referred to below), to
[            ] or its registered assigns (the “Lender”) at the office of Wells
Fargo Bank, National Association, in lawful money of the United States of
America and in immediately available funds, the aggregate unpaid principal
amount of the Term Loan made by the Lender to the undersigned pursuant to
Section 2.2 of the Credit Agreement referred to below. The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof and, to the extent permitted by law, accrued interest in respect
hereof from time to time from the date hereof until payment in full of the
principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.

This Term Loan Note is one of the Term Loan Notes referred to in the Credit
Agreement, dated as of March 30, 2011 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrower, the Guarantors, the Lenders and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”), and the holder is entitled to the benefits thereof. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Term Loan Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Term Loan Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.4(d)

[FORM OF]

SWINGLINE LOAN NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, Cash America International, Inc., a Texas
corporation (the “Borrower”), hereby unconditionally promises to pay on the
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of [            ] (the “Swingline Lender”) at the office of Wells Fargo
Bank, National Association, in lawful money of the United States of America and
in immediately available funds, the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the undersigned pursuant to
Section 2.4 of the Credit Agreement referred to below. The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof and, to the extent permitted by law, accrued interest in respect
hereof from time to time from the date hereof until payment in full of the
principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.

This Swingline Note is the Swingline Loan Note referred to in the Credit
Agreement, dated as of March 30, 2011 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrower, the Guarantors, the Lenders and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (the “Administrative
Agent”), and the holder is entitled to the benefits thereof. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Swingline Loan Note
shall become, or may be declared to be, immediately due and payable, all as
provided therein. In the event this Swingline Loan Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

All parties now and hereafter liable with respect to this Swingline Loan Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Swingline may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

THIS SWINGLINE LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 4.1(b)

[FORM OF]

OFFICER’S CERTIFICATE

 

TO:   Wells Fargo Bank, National Association, as Administrative Agent RE:  
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:   [Date]

 

 

The undersigned officer of [CREDIT PARTY] (the “Company”) hereby certifies as
follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [articles of
incorporation] [certificate of formation] [certificate of limited partnership]
of the Company and all amendments thereto as in effect on the date hereof
certified as a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the [board of directors] [members] [managers] [partners] of the
Company on                              . Such resolutions have not in any way
been rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof, and such resolutions are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein.

4. Attached hereto as Exhibit D are true and complete copies of the certificates
of good standing, existence or its equivalent of the Company certified as of a
recent date by the appropriate Governmental Authorities of the state of
[incorporation] [organization] of the Company and each other state in which the
failure to so qualify and be in good standing could reasonably be expected to
have a Material Adverse Effect.

5. The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Notes and the other Credit Documents to be issued pursuant
thereto:



--------------------------------------------------------------------------------

Name

  

Office

  

Signature

                 

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the      day
of             ,         .

 

 

Name:  

 

Title:  

 

I,                             , the                                      of the
Company, hereby certify that                              is the duly elected
and qualified                              of the Company and that his/her true
and genuine signature is set forth above.

 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 4.1(g)

[FORM OF]

SOLVENCY CERTIFICATE

 

TO:   Wells Fargo Bank, National Association, as Administrative Agent RE:  
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:   [Date]

 

 

The undersigned [chief financial officer] of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Credit Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the Credit
Parties.

The undersigned certifies that he/she has made such investigation and inquiries
as to the financial condition of the Credit Parties as the undersigned deems
necessary and prudent for the purpose of providing this Certificate. The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Certificate in connection with the
making of Loans and other Extensions of Credit under the Credit Agreement.

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Transactions, each of the Credit Parties is (in the case of
each Guarantor, after taking into account all rights of indemnification from the
Borrower and all rights of contribution from the other Guarantors), and the
Credit Parties and their Subsidiaries are, on a Consolidated basis, Solvent. As
used herein, “Solvent” shall mean, with respect to any Person, that the fair
value of the assets of such Person (both at fair valuation and at present fair
saleable value on a going concern basis) is, on the date of determination,
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) of such Person as of such date and that, as of such
date, such Person is able to pay all liabilities of such Person as such
liabilities mature and such Person does not have unreasonably small capital with
which to carry on its business. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability discounted to present value at rates believed to be reasonable
by such Person.



--------------------------------------------------------------------------------

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 4.1(p)

[FORM OF]

FINANCIAL CONDITION CERTIFICATE

 

TO:   Wells Fargo Bank, National Association, as Administrative Agent RE:  
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:   [Date]

 

 

Pursuant to the terms of Section 4.1 of the Credit Agreement, the undersigned
officer of the Borrower hereby certifies, on behalf of the Credit Parties and
not in any individual capacity that, as of the date hereof, the statements below
are accurate and complete in all respects:

(a) There does not exist any pending or ongoing, action, suit, investigation,
litigation or proceeding in any court or before any other Governmental Authority
(i) affecting the Credit Agreement or the other Credit Documents, that has not
been settled, dismissed, vacated, discharged or terminated prior to the Closing
Date or (ii) that purports to affect any Credit Party or any of its
Subsidiaries, or any transaction contemplated by the Credit Documents, in each
case which action, suit, investigation, litigation or proceeding could
reasonably be expected to have a Material Adverse Effect, that has not been
settled, dismissed, vacated, discharged or terminated prior to the Closing Date.

(b) Immediately after giving effect to the Credit Agreement, the other Credit
Documents and all Transactions contemplated to occur on the Closing Date, (i) no
Default or Event of Default exists, and (ii) all representations and warranties
contained in the Credit Agreement and in the other Credit Documents are (A) with
respect to representations and warranties that contain a materiality
qualification, true and correct and (B) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects rue and correct.

(c) Immediately after giving effect to the Credit Agreement, the other Credit
Documents and all Transactions contemplated to occur on the Closing Date, each
of the conditions precedent in Section 4.1 has been satisfied (or waived in
accordance with the terms of the Credit Agreement).



--------------------------------------------------------------------------------

This Financial Condition Certificate may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 5.2(a)

[FORM OF]

COMPLIANCE CERTIFICATE

 

TO:   Wells Fargo Bank, National Association, as Administrative Agent RE:  
Credit Agreement, dated as of March 30, 2011, by and among Cash America
International, Inc., a Texas corporation (the “Borrower”), the Guarantors, the
Lenders and Wells Fargo Bank, National Association, as Administrative Agent for
the Lenders (as amended, modified, extended, restated, replaced, or supplemented
from time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)
DATE:   [Date]

 

 

For the fiscal [quarter] [year] ended [                    ,         ].

The undersigned hereby certifies on behalf of the Credit Parties that, to the
best of his/her knowledge, with respect to the Credit Agreement:

(a) The financial statements delivered for the fiscal period referred to above
present fairly the financial position of the Borrower and its Subsidiaries, for
the period indicated above, in conformity with GAAP applied on a consistent
basis.

(b) [Except as may be disclosed on Exhibit A attached hereto,] [E]ach of the
Credit Parties during the period indicated above observed or performed all of
its covenants and other agreements, and satisfied every condition, contained in
the Credit Agreement to be observed, performed or satisfied by it.

(c) [Except as may be disclosed on Exhibit A attached hereto,] I have obtained
no knowledge of any Default or Event of Default under the Credit Agreement;

(d) Attached hereto on Schedule A are calculations in reasonable detail
demonstrating compliance by the Credit Parties with the financial covenant
contained in Section 6.18 of the Credit Agreement as of the last day of the
fiscal period referred to above.

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

CASH AMERICA INTERNATIONAL, INC., a Texas corporation By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[Exhibit A]

See Attached.



--------------------------------------------------------------------------------

Schedule A

Financial Covenant Calculations

[TO BE COMPLETED BY BORROWER]